 



Exhibit 10.14
THE MEN’S WEARHOUSE, INC.
EMPLOYEE STOCK OWNERSHIP PLAN
Amendment and Restatement
Effective December 31, 2006

 



--------------------------------------------------------------------------------



 



THE MEN’S WEARHOUSE, INC.
EMPLOYEE STOCK OWNERSHIP PLAN
     THIS AGREEMENT adopted by The Men’s Wearhouse, Inc., (the “Sponsor”);
W I T N E S S E T H:
     WHEREAS, the Sponsor, previously established The Men’s Wearhouse, Inc.
Employee Stock Plan (the “Plan”);
     WHEREAS, the Plan is intended to meet the requirements for qualification as
a stock bonus plan under Section 401(a) of the Code and to comply with
applicable provisions of the Employee Retirement Income Security Act of 1974
(“ERISA”);
     WHEREAS, the Plan is an employee stock ownership plan within the meaning of
section 4975(e)(7) of the Code and is designed to invest primarily in qualifying
employer securities;
     WHEREAS, the primary purpose of the Plan is to benefit Members and their
beneficiaries by providing a vehicle for building equity ownership of the
Sponsor by its employees and the employees of related employers;
     WHEREAS, the Plan is also designed to facilitate the achievement of
financial objectives of the Sponsor and related employers, including general
financing requirements, capital growth, and transfer of ownership of employer
securities; and
     WHEREAS, the Sponsor has determined to amend the Plan and to change the
name of the Plan to “The Men’s Wearehouse, Inc. Employee Stock Ownership Plan”;
     NOW, THEREFORE, effective as of December 31, 2006, except to the extent
that a different effective date is required by law or specified herein, the Plan
is hereby amended and restated in its entirety, as set forth below:

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Section ARTICLE I — DEFINITIONS        
 
           
 
  Account     1.01  
 
  Acquisition Loan     1.02  
 
  Active Service     1.03  
 
  Affiliated Employer     1.04  
 
  Annual Compensation     1.05  
 
  Annuity Starting Date     1.06  
 
  Applicable Distribution Period     1.07  
 
  Beneficiary or Beneficiaries     1.08  
 
  Board     1.09  
 
  Code     1.10  
 
  Committee     1.11  
 
  Computation Period     1.12  
 
  Considered Compensation     1.13  
 
  Debt Reduction Contribution     1.14  
 
  Direct Rollover     1.15  
 
  Disability     1.16  
 
  Distributee     1.17  
 
  Distribution Calendar Year     1.18  
 
  Diversification Election Period     1.19  
 
  Effective Date     1.20  
 
  Eligible Retirement Plan     1.21  
 
  Eligible Rollover Distribution     1.22  
 
  Employee     1.23  
 
  Employer     1.24  
 
  Employer Contribution     1.25  
 
  Employer Securities     1.26  
 
  ERISA     1.27  
 
  Final Section 401(a)(9) Regulations     1.28  
 
  Financed Shares     1.29  
 
  Five Percent Owner     1.30  
 
  Hour of Employment     1.31  
 
  Leased Employee     1.32  
 
  Loan Suspense Account     1.33  
 
  Member     1.34  
 
  Nonforfeitable Interest     1.35  
 
  Period of Service     1.36  
 
  Period of Severance     1.37  
 
  Plan     1.38  
 
  Plan Year     1.39  
 
  Publicly Traded     1.40  
 
  Qualified Domestic Relations Order     1.41  

-i-

 



--------------------------------------------------------------------------------



 



             
 
  Qualified Member     1.42  
 
  Registration Type Securities     1.43  
 
  Regulation     1.44  
 
  Required Beginning Date     1.45  
 
  Retirement Age     1.46  
 
  Section 401(a)(9) Beneficiary     1.47  
 
  Separation From Service     1.48  
 
  Service     1.49  
 
  Sponsor     1.50  
 
  Spouse     1.51  
 
  Trading Limitation     1.52  
 
  Trust     1.53  
 
  Trustee     1.54  
 
  Trust Fund     1.55  
 
  Valuation Date     1.56  
 
  Year of Active Service     1.57  
 
            ARTICLE II — ELIGIBILITY RULES        
 
           
 
  Eligibility Requirements     2.01  
 
  Eligibility Upon Reemployment     2.02  
 
  Frozen Participation     2.03  
 
            ARTICLE III — CONTRIBUTIONS        
 
           
 
  Employer Contributions     3.01  
 
  Restoration Contributions     3.02  
 
  Form of Employer Contributions     3.03  
 
  Return of Contributions for Mistake, Disqualification
     or Disallowance of Deduction     3.04  
 
  Rollover Contributions     3.05  
 
            ARTICLE IV — ALLOCATIONS AND VALUATIONS        
 
           
 
  Allocation of Employer Contributions     4.01  
 
  Allocation of Forfeitures     4.02  
 
  Financed Shares Placed in Loan Suspense Account     4.03  
 
  Application of Debt Reduction Contribution     4.04  
 
  Allocation of Dividends on Employer Securities     4.05  
 
  Allocation of Financed Shares Among Members’ Accounts     4.06  
 
  Allocation of Financed Shares in Nonmonetary Units     4.07  
 
  Tender or Exchange Offers     4.08  
 
  Stock Splits     4.09  
 
  Valuation of Trust Fund     4.10  
 
  Interim Valuation of Trust Fund     4.11  
 
  Rights of Members or Former Members in Trust Fund     4.12  

-ii-

 



--------------------------------------------------------------------------------



 



              ARTICLE V — VESTING        
 
            ARTICLE VI — BENEFITS        
 
           
 
  Valuation of Accounts for Distributions     6.01  
 
  Retirement Benefit     6.02  
 
  Disability Benefit     6.03  
 
  Severance Benefit     6.04  
 
  Death Benefit     6.05  
 
  Distribution Methods Available     6.06  
 
  Election of Distribution Method     6.07  
 
  Default Distribution Method     6.08  
 
  Immediate Payment of Small Amount Upon Separation From Service     6.09  
 
  Forms of Payment Available     6.10  
 
  Direct Rollover Option     6.11  
 
  Time of Distribution     6.12  
 
  Required Distributions     6.13  
 
  Consent to Distribution Upon Separation From Service     6.14  
 
  Information Provided to Members     6.15  
 
  Designation of Beneficiary     6.16  
 
  Distribution to Minor or Incapacitated Person     6.17  
 
  Distribution Pursuant to Qualified Domestic Relations Order     6.18  
 
  Distribution Prior to Separation From Service     6.19  
 
  Claims Procedure     6.20  
 
            ARTICLE VII — VESTING SERVICE AND ELIGIBILITY SERVICE        
 
           
 
  When Active Service Begins     7.01  
 
  Eligibility and Vesting Computation Periods     7.02  
 
  When An Employee Severs Service     7.03  
 
  Periods of Severance     7.04  
 
  Employment Records Conclusive     7.05  
 
  Service Credit Required under Federal Law     7.06  
 
            ARTICLE VIII — FORFEITURES        
 
           
 
  Forfeiture by Lost Former Members or Beneficiaries     8.01  
 
  Forfeiture on Termination of Participation     8.02  
 
  Allocation of Forfeitures     8.03  
 
  Restoration of Forfeited Amounts     8.04  
 
  Forfeiture of Financed Shares     8.05  
 
            ARTICLE IX — ADMINISTRATION OF THE PLAN        
 
           
 
  Appointment, Term of Service & Removal     9.01  
 
  Powers     9.02  
 
  Organization     9.03  
 
  Quorum and Majority Action     9.04  

-iii-

 



--------------------------------------------------------------------------------



 



             
 
  Signatures     9.05  
 
  Disqualification of Committee Member     9.06  
 
  Disclosure of Records     9.07  
 
  Standard of Performance     9.08  
 
  Liability of Committee and Liability Insurance     9.09  
 
  Exemption from Bond     9.10  
 
  Compensation     9.11  
 
  Persons Serving in Dual Fiduciary Roles     9.12  
 
  Administrator     9.13  
 
  Standard of Judicial Review of Committee Actions     9.14  
 
  Indemnification of Committee by the Sponsor     9.15  
 
            ARTICLE X — VOTING OF EMPLOYER SECURITIES AND TENDER OFFERS        
 
           
 
  Voting of Employer Securities     10.01  
 
  Tender Offers     10.02  
 
  Shares Credited     10.03  
 
  Conversion     10.04  
 
  Named Fiduciary     10.05  
 
            ARTICLE XI — TRUST FUND AND CONTRIBUTIONS        
 
           
 
  Funding of Plan     11.01  
 
  Incorporation of Trust     11.02  
 
  Authority of Trustee     11.03  
 
  Investments in Employer Securities     11.04  
 
  Acquisition Loans     11.05  
 
            ARTICLE XII — DIVERSIFICATION ELECTION        
 
            ARTICLE XIII — ADOPTION OF PLAN BY OTHER EMPLOYERS        
 
           
 
  Adoption Procedure     13.01  
 
  No Joint Venture Implied     13.02  
 
  All Trust Assets Available to Pay All Benefits     13.03  
 
  Qualification a Condition Precedent to Adoption and Continued Participation  
  13.04  
 
            ARTICLE XIV — AMENDMENT AND TERMINATION        
 
           
 
  Right to Amend and Limitations Thereon     14.01  
 
  Amendment Applicable Only to Members Still Employed
     Unless Amendment Specifically Provides Otherwise     14.02  
 
  Mandatory Amendments     14.03  
 
  Withdrawal of Employer     14.04  
 
  Termination of the Plan     14.05  
 
  Partial or Complete Termination or Complete Discontinuance     14.06  

-iv-

 



--------------------------------------------------------------------------------



 



              ARTICLE XV — MISCELLANEOUS        
 
           
 
  Plan Not An Employment Contract     15.01  
 
  Benefits Provided Solely From Trust     15.02  
 
  Assignments Prohibited     15.03  
 
  Requirements Upon Merger or Consolidation of Plans     15.04  
 
  Gender of Words Used     15.05  
 
  Right of First Refusal and Put Option Right if Stock is Not
     Publicly Traded or is Subject to a Trading Limitation     15.06  
 
  Severability     15.07  
 
  Reemployed Veterans     15.08  
 
  Limitations on Legal Actions     15.09  
 
  Governing Law     15.10  
 
  Prohibition of Qualified Gratuitous Transfers     15.11  
 
            APPENDIX A — LIMITATIONS ON CONTRIBUTIONS        
 
            APPENDIX B — TOP-HEAVY REQUIREMENTS        

-v-

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     The words and phrases defined in this Article shall have the meaning set
out in the definition unless the context in which the word or phrase appears
reasonably requires a broader, narrower or different meaning.
     1.01 "Account” means all ledger accounts pertaining to a Member, former
Member or Beneficiary which are maintained by the Trustee to reflect the
Member’s interest in the Trust Fund. The Trustee shall establish the following
Accounts and any additional Accounts that the Trustee considers necessary to
reflect the entire interest of the Member, former Member, or Beneficiary in the
Trust Fund. Each of the Accounts listed below and any additional Accounts
established by the Trustee shall reflect the Contributions to the Trust Fund, if
any, and the appreciation or depreciation of the assets in the Trust Fund and
the income earned or loss incurred on the assets in the Trust Fund attributable
to the Contributions to the Account.
          (a) ESOP Account - All investments in shares of Employer Securities.
          (b) Employer Contribution Account — Cash and all investments in assets
other than Employer Securities.
     1.02 "Acquisition Loan” means a loan (or other extension of credit)
obtained by the Trustee to finance the acquisition of Employer Securities for
the Trust Fund which loan may constitute an extension of credit to the Trust
from a party in interest (as defined in ERISA).
     1.03 "Active Service” means the Periods of Service which are counted for
either eligibility or vesting purposes as calculated under Article VII.
     1.04 "Affiliated Employer” means an employer which is a member of the same
controlled group of corporations within the meaning of section 414(b) of the
Code or which is a trade or business (whether or not incorporated) which is
under common control (within the meaning of section 414(c) of the Code) or which
is a member of an affiliated service group (within the meaning of section 414(m)
of the Code) with the Sponsor. For purposes of the limitation on allocations
contained in Appendix A, the definition of Affiliated Employer is modified by
substituting the phrase “more than 50 percent” in place of the phrase “at least
80 percent” each place the latter phrase appears in section 1563(a)(1) of the
Code.
     1.05 "Annual Compensation” for a Plan Year or Limitation Year means the
Employee’s wages paid during the Plan Year or Limitation Year by the Affiliated
Employers as defined in section 3401(a) of the Code for purposes of federal
income tax withholding at the source (but determined without regard to any rules
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed) modified by including elective
contributions under a cafeteria plan maintained by an Affiliated Employer that
are excludable from the Employee’s gross income pursuant to section 125 of the
Code, elective contributions under a qualified transportation fringe benefit
plan maintained by an Affiliated

I-1



--------------------------------------------------------------------------------



 



Employer that are excludable from the Employee’s gross income pursuant to
section 132(f)(4) of the Code and elective contributions made on behalf of the
Employee to any plan maintained by an Affiliated Employer that is qualified
under or governed by section 401(k), 408(k), 408(p), 457(b) or 403(b) of the
Code, in each case, that would have been paid during the Plan Year or Limitation
Year (as applicable) but for the Employee’s election. “Annual Compensation”
shall not include amounts paid after an Employee’s Separation From Service
unless the amounts (i) are paid (or would have been paid but for the Employee’s
election under Section 401(k), 403(b) 457(b), 408(k), 408(p), 132(f) or 125 of
the Code) within two and one half (2 1/2) months following the Employee’s
Separation From Service, (ii) would, absent the Employee’s Separation From
Service, have been paid to the Employee while the Employee continued in
employment with an Affiliated Employer, and (iii) are regular compensation for
services during the Employee’s regular working hours, compensation for services
outside regular working hours (such as overtime and shift differential),
commissions, bonuses, or similar compensation; and payments for accrued bona
fide sick, vacation, or other leave, but only if the Employee would have been
able to use the leave if his employment had continued. Except for purposes of
Section A.3.1 of Appendix A of the Plan, Annual Compensation in excess of
$200,000.00 (as adjusted by the Secretary of Treasury for increases in the cost
of living) will be disregarded. The cost-of-living adjustment in effect for a
calendar year applies to Annual Compensation for the Plan Year that begins
within such calendar year. If the Plan Year is ever less than twelve
(12) months, the $200,000.00 limitation (as adjusted by the Secretary of
Treasury for increases in the cost of living) will be prorated by multiplying
the limitation by a fraction, the numerator of which is the number of months in
the Plan Year, and the denominator of which is twelve (12).
     1.06 "Annuity Starting Date” means the first day of the first period for
which an amount is payable as an annuity, or in the case of a benefit payable in
the form of a lump sum, the date on which the Trustee disburses the lump sum.
     1.07 “Applicable Distribution Period” means as follows:
     (a) Distributions During the Member’s or former Member’s Life. For
Distribution Calendar Years commencing on or after January 1, 2003, up to and
including the Distribution Calendar Year that includes the Member’s or former
Member’s death, the “Applicable Distribution Period” is the Member’s or former
Member’s life expectancy determined using the Uniform Lifetime Table in
Regulation section 1.401(a)(9)-9 for his age as of his birthday in the relevant
Distribution Calendar Year. However, if the Member’s or former Member’s sole
Section 401(a)(9) Beneficiary for the entire Distribution Calendar Year is his
Spouse, for distributions during his lifetime, his “Applicable Distribution
Period” shall not be less than the joint life expectancy of him and his Spouse
using his and his Spouse’s attained ages as of his and his Spouse’s birthdays in
the Distribution Calendar Year.
     (b) Distributions after the Member’s or former Member’s Death. Effective
for Distribution Calendar Years commencing on or after January, 1, 2003, if a
Member or former Member dies on or after his Required Beginning Date, the
“Applicable Distribution Period” for Distribution Calendar Years after the
Distribution Calendar Year containing the Member’s or former Member’s date of
death is the longer of the

I-2



--------------------------------------------------------------------------------



 



remaining life expectancy of his Section 401(a)(9) Beneficiary (if any)
determined in accordance with the Final Section 401(a)(9) Regulations
(calculated by using the age of the Section 401(a)(9) Beneficiary in the year
following the year of the former Member’s death, reduced by one for each
subsequent year) or the remaining life expectancy of the former Member
determined in accordance with the Final Section 401(a)(9) Regulations
(calculated by using the age of the former Member in the year of death, reduced
by one or each subsequent year). However, if the former Member’s surviving
Spouse is the former Member’s sole Section 401(a)(9) Beneficiary, the remaining
life expectancy of the surviving Spouse is calculated for each Distribution
Calendar Year after the year of the former Member’s death using the surviving
Spouse’s age as the surviving Spouse’s birthday in that year; and for
distribution calendar years after the year of the surviving Spouse’s death, the
remaining life expectancy of the surviving Spouse is calculated using the age of
the surviving Spouse as of the surviving Spouse’s birthday in the calendar year
of the surviving Spouse’s death, reduced by one for each subsequent calendar
year.
     1.08 "Beneficiary” or “Beneficiaries” means the person or persons, or the
trust or trusts created for the benefit of a natural person or persons or the
Member’s or former Member’s estate, designated by the Member or former Member to
receive the benefits payable under the Plan upon his death.
     1.09 "Board” means the board of directors of the Sponsor.
     1.10 "Code” means the Internal Revenue Code of 1986, as amended from time
to time.
     1.11 "Committee” means the committee appointed by the Sponsor to administer
the Plan.
     1.12 "Computation Period” means a period of 12 consecutive months used to
determine an Employee’s eligibility or vesting.
     1.13 "Considered Compensation” means the Employee’s Annual Compensation;
however, Considered Compensation in excess of $50,000.00 will be disregarded.
     1.14 "Debt Reduction Contribution” means that portion of the Employer
Contribution necessary to make timely payments of all amounts due under any
Acquisition Loan for the Plan Year plus any additional amount designated by the
Board to be used to reduce Acqusition Loans.
     1.15 "Direct Rollover” means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.
     1.16 "Disability” means a disability which results in a determination that
the Member is disabled under title II or XVI of the Social Security Act.
     1.17 "Distributee” means an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving Spouse and the Employee’s or former
Employee’s

I-3



--------------------------------------------------------------------------------



 



Spouse or former Spouse who is the alternate payee under a Qualified Domestic
Relations Order, are Distributees with regard to the interest of the Spouse or
former Spouse.
     1.18 "Distribution Calendar Year” means a calendar year for which a minimum
distribution is required to be made to a Member or former Member under section
401(a)(9) of the Code and Department of Treasury Regulations thereunder. If a
Member’s or former Member’s Required Beginning Date is April 1 of the calendar
year following the calendar year in which he attains age 701/2, his first
Distribution Calendar Year is the calendar year in which he attains age 701/2.
If a Member’s or former Member’s Required Beginning Date is April 1 of the
calendar year following the calendar year in which he incurs a Separation From
Service, his first Distribution Calendar Year is the calendar year in which he
incurs a Separation From Service/
     1.19 "Diversification Election Period” means the six Plan Year period
beginning with the later of (a) the first Plan Year in which the Employee or
former Employee first became a Qualified Member or (b) the Effective Date.
     1.20 "Effective Date” means January 1, 2006.
     1.21 "Eligible Retirement Plan” means (a) an individual retirement account
described in section 408(a) of the Code, (b) an individual retirement annuity
described in section 408(b) of the Code (other than an endowment contract),
(c) an annuity plan described in section 403(a) of the Code, (d) a qualified
plan described in section 401(a) of the Code that is a defined contribution plan
that accepts the Distributee’s Eligible Rollover Distribution, (e) an eligible
deferred compensation plan described in section 457(b) of the Code that is
maintained by an eligible employer described in section 457(e)(1)(A) of the Code
but only if the plan agrees to separately account for amounts rolled into such
plan, or (f) an annuity contract described in section 403(b) of the Code.
     1.22 "Eligible Rollover Distribution” means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: (a) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee and the Distributee’s
Beneficiary, or for a specified period of ten years or more; (b) any
distribution to the extent the distribution is required under section 401(a)(9)
of the Code; (c) the portion of any distribution that is not includable in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities) unless, the Eligible
Retirement Plan to which the distribution is transferred (1) is a qualified
trust described in section 401(a) of the Code which is exempt from tax under
section 501(a) of the Code and is part of a defined contribution plan that
agrees to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is not includable in gross
income or (2) is an individual retirement account described in section 408(a) of
the Code or an individual retirement annuity described in section 408(b) of the
Code (other than an endowment contract); and, (d) a distribution from any of the
Participant’s or former Participant’s Accounts due to a financial hardship of
the Participant or former Participant.

I-4



--------------------------------------------------------------------------------



 



     1.23 "Employee” means every person who is (a) a common law employee of an
Affiliated Employer or (b) a Leased Employee.
     1.24 "Employer” means the Sponsor and any other Affiliated Employer which
has adopted this Plan.
     1.25 "Employer Contribution” means the amount contributed by the Employer
under Article III.
     1.26 “Employer Securities” means common stock issued by the Sponsor or by
an Affiliated Employer that is Publicly Traded, or if there is no such stock,
then the term “Employer Securities” means common stock issued by the Sponsor or
by an Affiliated Employer that has a combination of voting power and dividend
rights equal to or in excess of (a) that class of common stock of such
corporation having the greatest voting power and (b) that class of common stock
of such corporation having the greatest dividend rights.
     1.27 "ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     1.28 "Final Section 401(a)(9) Regulations” means the final Department of
Treasury Regulations issued under section 401(a)(9) of the Code which were
published in the Federal Register on April 17, 2002.
     1.29 "Financed Shares” means shares of Employer Securities acquired by the
Trust Fund with the proceeds of an Acquisition Loan.
     1.30 "Five Percent Owner” means an Employee who is a five percent owner as
defined in section 416(i) of the Code.
     1.31 "Hour of Employment” means each hour (a) that an Employee is either
directly or indirectly paid or entitled to payment by the Employer or Affiliated
Employer for the performance of duties; (b) that an Employee is either directly
or indirectly paid or entitled to payment by the Employer or Affiliated Employer
for a period of time during which no duties are performed (whether or not the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty, leave of
absence; or (c) that an Employee is paid or entitled to payment of back pay,
irrespective of mitigation of damages, which is awarded or agreed to by the
Employer or Affiliated Employer. The same Hours of Employment shall not be
credited both under clauses (a) or (b) and (c). For purposes of clauses (b) and
(c) no more than 501 Hours of Employment shall be credited to an Employee due to
any single continuous period during which he performs no duties (whether or not
the period occurs in a single Computation Period). Hours of Employment shall not
be credited if they are paid for under a plan maintained solely to comply with
workmen’s compensation, unemployment compensation or disability insurance laws.
Hours of Employment shall not be credited if they are paid for solely to
reimburse an Employee for medical or medically related expenses incurred by him.
The number of Hours of Employment credited as Active Service shall be the number
of actual Hours of Employment performed by the Employee, based upon the

I-5



--------------------------------------------------------------------------------



 



records of the Employer. If the Employer’s records are inadequate and the
Employee would be required to be credited with an Hour of Employment for a
payroll period under the foregoing provisions of this Section, the Employee will
be credited with 10 Hours of Employment if he is customarily paid on a daily
basis, 45 Hours of Employment if he is customarily paid on a weekly basis, 90
Hours of Employment if he is customarily paid on a bi-weekly basis, 95 Hours of
Employment if he is customarily paid on a semi-monthly basis, and 190 Hours of
Employment if he is customarily paid on a monthly basis. If an Employee receives
compensation for which no duties were performed that was not based upon units of
time, the Hours of Employment to be credited will be calculated under the method
set forth in Department of Labor Regulations Section 2530.200b-2(b)(2).
     1.32 "Leased Employee” means any person who (a) is not a common law
employee of an Affiliated Employer, (b) pursuant to an agreement between an
Affiliated Employer and any other person, has performed services for an
Affiliated Employer (or for an Affiliated Employer and related persons
determined in accordance with section 414(n)(6) of the Code) on a substantially
full-time basis for a period of at least one year and (c) performs the services
under primary direction and control of the recipient.
     1.33 "Loan Suspense Account” means the ledger account maintained by the
Committee with respect to Financed Shares that have not been allocated to
Member’s Accounts.
     1.34 "Member” means a person employed by the Employer during the Plan Year
and eligible to participate in the Plan.
     1.35 "Nonforfeitable Interest” means a Member’s nonforfeitable interest in
amounts credited to his Account determined in accordance with Article V.
     1.36 "Period of Service” means a period of employment with an Employer or
Affiliated Employer, which commences on the day on which an Employee performs
his initial Hour of Employment or performs his initial Hour of Employment upon
returning to the employ of the Employer or an Affiliated Employer, whichever is
applicable, and ends on the date the Employee severs Service.
     1.37 "Period of Severance” means the period of time commencing on the date
an Employee severs Service and ending on the date the Employee again performs an
Hour of Employment.
     1.38 "Plan” means this Plan, including all subsequent amendments.
     1.39 "Plan Year” means the 12-month period that commences on January 1 and
ends on December 31. The Plan Year shall be the fiscal year of the Plan.
     1.40 "Publicly Traded” means a security that is listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934 or that is quoted on a system sponsored by a national securities
association registered under Section 15A(b) of the Securities Exchange Act.

I-6



--------------------------------------------------------------------------------



 



     1.41 "Qualified Domestic Relations Order” means a qualified domestic
relations order as defined in section 414(p) of the Code.
     1.42 "Qualified Member” means an Employee or former Employee who has
completed at least ten (10) years of participation under the Plan and has
attained age 55.
     1.43 "Registration Type Securities” means a class of securities of the
Employer or an Affiliated Employer that is required to be registered under
section 12 of the Securities Exchange Act of 1934 or that would be required to
be so registered except for the exemption from registration provided in section
12(g)(2)(H) of the Securities Exchange Act of 1934.
     1.44 "Regulation” means the Department of Treasury regulation specified, as
it may be changed from time to time.
     1.45 "Required Beginning Date” means:
          (a) in the case of an individual who is not a Five Percent Owner in
the Plan Year that ends in the calendar year in which he attains age 701/2, the
Required Beginning Date is April 1 of the calendar year following the later of
(i) the calendar year in which the individual attains age 701/2, or (ii) the
calendar year in which the individual has a Separation From Service; and
          (b) in the case of an individual who is a Five Percent Owner in the
Plan Year that ends in the calendar year in which he attains age 701/2, the
Required Beginning Date is April 1 of the calendar year following the calendar
year in which he attains age 701/2.
     1.46 "Retirement Age” means age 65.
     1.47 “Section 401(a)(9) Beneficiary” means an individual who is a Member’s
or former Member’s Beneficiary on the date of the Member’s or former Member’s
death and (unless the Beneficiary dies after the date of the Member’s or former
Member’s death and before September 30 of the following calendar year without
disclaiming benefits under the Plan) who remains a Beneficiary as of
September 30 of the calendar year following the calendar year of the Member’s or
former Member’s death. If the Member’s or former Member’s Beneficiary is a
trust, an individual beneficiary of the trust may be a Section 401(a)(9)
Beneficiary of the Member or former Member if the requirements of
Regulation Section 1.401(a)(9)-4 are satisfied.
     1.48 "Separation From Service” means an individual’s termination of
employment with the Sponsor and all Affiliated Employers without commencing or
continuing employment with the Sponsor or any other Affiliated Employer.
     1.49 "Service” means the period or periods that a person is paid or is
entitled to payment for performance of duties with the Employer or an Affiliated
Employer.
     1.50 "Sponsor” means The Men’s Wearhouse, Inc.

I-7



--------------------------------------------------------------------------------



 



     1.51 “Spouse” means the person to whom the Member or former Member is
married under applicable local law. In addition, to the extent provided in a
Qualified Domestic Relations Order, a surviving former spouse of a Member or
former Member will be treated as the Spouse of the Member or former Member, and
to the same extent any current spouse of the Member or former Member will not be
treated as a Spouse of the Member or former Member. For purposes of
Section 5.06, a former Spouse to whom all or a portion of a Member’s or former
Member’s Plan benefit is payable under a Qualified Domestic Order shall, to that
extent, be treated as a Spouse or surviving Spouse regardless of whether the
Qualified Domestic Relations Order specifically provides that the former Spouse
is to be treated as the Spouse for purposes of Sections 401(a)(11) and 417 of
the Code.
     1.52 "Trading Limitation” means a restriction on a security under any
federal or state securities law, any regulation thereunder, or an agreement, not
prohibited under the terms of the Plan, affecting the security which would make
the security not as freely tradeable as one not subject to the restriction.
     1.53 "Trust” means the trust created to fund the Plan.
     1.54 "Trustee” means the entity with trust powers that is appointed by the
Sponsor and has accepted the duties of Trustee and any and all successor or
successors appointed by the Sponsor or successor Sponsor.
     1.55 "Trust Fund” means all of the trust estates established under the
terms of the Plan to fund the Plan, whether held to fund a particular group of
Accounts or held to fund all of the Accounts, collectively.
     1.56 "Valuation Date” means the day or days each Plan Year selected by the
Committee on which the Trust Fund is to be valued which cannot be less frequent
than annual. One or more Accounts may have different Valuation Dates from other
Accounts. The Valuation Date must be announced to all Members and shall remain
the same until changed by the Committee and announced to the Members. Until
changed by the Committee, the Valuation Date shall be the last day of each Plan
Year.
     1.57 "Year of Active Service” shall have the meaning set forth in
Section 7.01.

I-8



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY RULES
     2.01 Eligibility Requirements. Each Employee shall become a Member
effective as of the first day of the Plan Year containing the later of (a) the
effective date of the adoption of this Plan by his Employer, or (b) the date on
which the Employee completes one Year of Active Service. However, all Employees
who are included in a unit of Employees covered by a collective bargaining
agreement between the Employees’ representative and the Employer shall be
excluded, even if they have met the requirements for eligibility, if there has
been good faith bargaining between the Employer and the Employees’
representative and the collective bargaining agreement does not require the
Employer to include those Employees in this Plan. In addition, Leased Employees
shall not be eligible to participate in the Plan. Any person who is employed by
the Sponsor in connection with Value Priced Clothing, L.L.C. shall not be
eligible to participate in the Plan unless he is transferred from the employ of
the Sponsor in a capacity unrelated to Value Priced Clothing, L.L.C. to a
capacity related to Value Priced Clothing, L.L.C., or he previously transferred
from the employ of the Sponsor, The Men’s Wearhouse (Nevada) Inc. or TMI Texas
Retail L.P. to Value Priced Clothing, Inc.
     2.02 Eligibility Upon Reemployment. If an Employee severs Service with the
Employer for any reason after fulfilling the eligibility requirements, the
Employee shall be eligible to begin participation in this Plan on the day he
first completes an Hour of Employment upon his return to employment with an
Employer. Once an Employee has become eligible to be a Member, he shall continue
to be a Member until he severs Service. A former Member shall become a Member
again upon his return to employment with an Employer.
     2.03 Frozen Participation. An Employee employed by an Affiliated Employer
that has not adopted this Plan cannot actively participate in this Plan even
though he accrues Service. Likewise, if a Member: (a) is transferred from an
Employer to an Affiliated Employer which has not adopted the Plan or (b) becomes
excluded under the provisions of a collective bargaining agreement or becomes a
Leased Employee, his participation shall become inactive. However, his Account
shall continue to share in any Investment Gains or Losses during the period of
time that he is (a) employed by an Affiliated Employer that has not adopted the
Plan, (b) excluded from covered employment under the provisions of a collective
bargaining agreement or (c) a Leased Employee.

II-1



--------------------------------------------------------------------------------



 



ARTICLE III
CONTRIBUTIONS
     3.01 Employer Contributions. The Employer shall contribute for each Plan
Year an amount, if any, that is designated by the Board to be a discretionary
Employer Contribution for the Plan Year. The Employer shall contribute for each
Plan Year an amount of Debt Reduction Contribution as shall be necessary to make
timely payment of all amounts due under any Acquisition Loan for the Plan Year
plus any additional amount designated by the Board to be used to reduce
Acquisition Loans.
     The amount of the Employer’s Contribution shall not exceed 25 percent of
total compensation paid during the Plan Year to all Members, except as provided
in this Section. The Contribution made by the Employer under this Plan, when
combined with any other qualified plans, shall not exceed the maximum allowable
deductions permitted under section 404 of the Code.
     The Employer Contributions for a Plan Year must be paid into the Trust Fund
in one or more installments not later than the time prescribed by law for filing
the Employer’s federal income tax return (including extensions) for its taxable
year for which it is to take the deduction. If the Contribution is paid after
the last day of the Employer’s taxable year but prior to the date it files its
tax return (including extensions), it shall be treated as being received by the
Trustee on the last day of the taxable year if (a) the Employer notifies the
Trustee in writing that the payment is being made for that taxable year or
(b) the Employer claims the Contribution as a deduction on its federal income
tax return for the taxable year.
     3.02 Restoration Contributions. The Employer shall, for each Plan Year,
make a restoration contribution in an amount equal to the sum of (a) such
amount, if any, as shall be necessary to fully restore all ESOP Accounts and
Employer Contribution Accounts required to be restored pursuant to the
provisions of Section 8.02 after the application of all forfeitures available
for such restoration; plus (b) an amount equal in value to the value of
forfeited benefits required to be restored under Section 8.03, after the
application of all forfeitures available for such restoration.
     3.03 Form of Employer Contributions. The Employer Contribution may be paid
to the Trustee either in cash or in kind, including qualifying employer
securities as defined in section 407 of ERISA, or any combination of these, but
the payment cannot be made in any form constituting a prohibited transaction
under section 4975 of the Code or section 406 of ERISA. If the Employer’s
Contribution is made in Employer Securities, the Employer Securities shall be
valued at its fair market value as of the date of the Contribution, as
determined in good faith by the Trustee.
     3.04 Return of Contributions for Mistake, Disqualification or Disallowance
of Deduction. Subject to the limitations of section 415 of the Code, the assets
of the Trust shall not revert to the Employer or be used for any purpose other
than the exclusive benefit of the Members and their Beneficiaries and the
reasonable expenses of administering the Plan except:

III-1



--------------------------------------------------------------------------------



 



          (a) any Contribution made because of a mistake of fact shall be repaid
to the Employer within one year after the payment of the Contribution;
          (b) any Employer Contributions are conditioned upon their
deductibility under section 404 of the Code; therefore, to the extent the
deduction is disallowed, the Contributions shall be repaid to the Employer
within one year after the disallowance.
     The Employer has the exclusive right to determine if a Contribution or any
part of it is to be repaid or is to remain as a part of the Trust Fund except
that the amount to be repaid is limited, if the Contribution is made by mistake
of fact or if the deduction for the Contribution is disallowed, to the excess of
the amount contributed over the amount that would have been contributed had
there been no mistake or over the amount disallowed. Earnings which are
attributable to any excess contribution cannot be repaid. Losses attributable to
an excess contribution must reduce the amount that may be repaid. All repayments
of mistaken Contributions or Contributions which are disallowed are limited so
that the balance in a Member’s Accounts cannot be reduced to less than the
balance that would have been in the Member’s Accounts had the mistaken amount or
the amount disallowed never been contributed.
     3.05 Rollover Contributions. No eligible rollover distributions described
in section 402 of the Code may be rolled over into the Plan.

III-2



--------------------------------------------------------------------------------



 



ARTICLE IV
ALLOCATIONS AND VALUATIONS
     4.01 Allocation of Employer Contributions. As of the end of each Plan Year,
the Committee shall:
          (a) allocate the Employer Contribution, if any, which is required to
restore the nonvested portion of the Employer Accounts of Members who had
previously forfeited that nonvested portion on the date they terminated
employment but who qualified for the restoration of that amount during the Plan
Year (provided that there are not sufficient forfeitures to reinstate Accounts
required to be reinstated under Section 4.4);
          (b) allocate the Employer Contribution, if any, which is required to
restore the Accounts of those Members whose benefits were forfeited because of
the Committee’s inability to contact the Members previously but who have filed a
claim for their Accounts during the Plan Year;
          (c) allocate the Employer Contribution, if any, which is necessary to
fulfill the Top-Heavy Plan requirements of Appendix B if the Plan is determined
to be a Top-Heavy Plan; and
          (d) allocate the Employer Contribution, if any, under Section 3.01
which is designated by the Board to be a discretionary Employer Contribution for
the Plan Year not to be used for the purposes set out in (a) through (c) above,
among the Members who are eligible to participate and who satisfy the
requirements described below.
     Employer Contributions for a Plan Year will be allocated only to those
Members who have completed 1,000 Hours of Employment during the Plan Year and
are employed by an Employer or an Affiliated Employer on the last day of the
Plan Year. However, a Member who dies or severs Service due to Disability during
a Plan Year, or retires during a Plan Year after reaching Retirement Age, will
be entitled to receive an allocation of the Employer Contribution for that Plan
Year even if he has not completed 1,000 Hours of Employment or is not employed
by an Employer or an Affiliated Employer on the last day of that Plan Year. If
the Employer Contribution is made in cash, it shall be allocated based upon each
Member’s Considered Compensation paid by the Employer as compared to the
Considered Compensation of all Members employed by the Employer and eligible for
the allocation. It shall be credited to each Member’s Employer Contribution
Account. If the Employer Contribution is made in Employer Securities it shall be
allocated in nonmonetary units consisting of shares of Employer Securities based
upon each Considered Compensation paid by the Employer as compared to the
Considered Compensation of all Members employed by the Employer and eligible for
the allocation. It shall be credited to each Member’s ESOP Account. Likewise,
from time to time the Trustee may purchase Employer Securities with cash or
other assets from the Trust. The cash or other assets sold shall be subtracted
from each Member’s Employer Contributions Account and the shares of Employer
Securities purchased shall be allocated in nonmonetary units to each Member’s
ESOP Account.

IV-1



--------------------------------------------------------------------------------



 



     4.02 Allocation of Forfeitures. At the time a forfeiture occurs pursuant to
Article VIII, Section A.3.2 of Appendix A or Section A.3.3 of Appendix A, the
amount forfeited will first be used to reinstate any Account required to be
reinstated under Article VIII, and any remaining amount will be allocated to
Members at the same time and in the same way as Employer Contributions.
     4.03 Financed Shares Placed in Loan Suspense Account. The Committee shall
initially place all Financed Shares in the Loan Suspense Account.
     4.04 Application of Debt Reduction Contribution. The Employer’s Debt
Reduction Contribution shall be applied to make payment on any outstanding
Acquisition Loans under the provisions of the instruments evidencing the
Acquisition Loans and the instructions of the Committee.
     4.05 Allocation of Dividends on Employer Securities. Dividends paid with
respect to Employer Securities shall be allocated among the Members and former
Members with Account balances and the Loan Suspense Account in proportion to the
number of shares of Employer Securities (of the class with respect to which the
dividend is paid) allocated to the Loan Suspense Account and to each Member’s or
former Member’s ESOP and Employer Contribution Accounts as of the record date
for the dividend. Dividends with respect to Employer Securities held in the Loan
Suspense Account, to the extent not used to make payment on an Acquisition Loan,
shall immediately be reallocated to Members and former Members in proportion to
the number of shares of Employer Securities in each Member’s or former Member’s
ESOP and Employee Contribution Accounts as of the record date for the dividend.
As determined by the Committee from time to time, dividends paid with respect to
Employer Securities may be (a) paid in cash to the Members and former Members or
their Beneficiaries, (b) paid to the Trust Fund and distributed in cash to the
Members and former Members or their Beneficiaries not later than 90 days after
the close of the Plan Year in which paid, (c) used to make payment on an
Acquisition Loan under the provisions of the instruments evidencing such
Acquisition Loan, (d) credited to the ESOP and Employer Contribution Accounts of
Members and former Members, or (e) paid or credited in any combination of the
applications described in clauses (a) through (d) of this sentence. Clause
(c) shall apply only with respect to dividends on Financed Shares, and shall
apply with respect to Financed Shares which are allocated to any Member’s or
former Member’s ESOP Account only if and to the extent that shares of Company
Stock with a fair market value not less than the amount of the dividends are
allocated to the Member’s or former Member’s ESOP Account for the Allocation
Period with respect to which the dividends would have been allocated to the
Member’s or former Member’s Account but for the application of clause (c).
     4.06 Allocation of Financed Shares Among Members’ Accounts. As of the end
of each Plan Year the Committee shall withdraw from the Loan Suspense Account
the number of Financed Shares which is equal to the number of shares held in the
Loan Suspense Account immediately before that withdrawal multiplied by a
fraction, the numerator of which is the amount of principal and interest paid
for the Plan Year then ending on all Acquisition Loans, and the denominator of
which is the sum of the numerator plus the principal and interest to be paid for
all future years on all Acquisition Loans. The number of future years under any
Acquisition

IV-2



--------------------------------------------------------------------------------



 



Loan shall be determined without taking into account any possible extensions or
renewal periods. However, if any Acquisition Loan is repaid with the proceeds of
a subsequent Acquisition Loan, the numerator of the fraction shall not include
principal and interest payments on the original Acquisition Loan to the extent
made with the proceeds of the subsequent Acquisition Loan. If the interest rate
under any Acquisition Loan is variable, the interest to be paid in future years
shall be computed by using the interest rate applicable as of the Allocation
Date. The Committee will normally allocate the Financed Shares among the ESOP
Accounts of the Members in the proportion that the Considered Compensation of
each Member for the Plan Year bears to the Considered Compensation of all
Members for the Plan Year. However, should there be no Employer Contribution or
an insufficient Employer Contribution to fulfill the Top-Heavy requirements, if
any, for a Plan Year, all shares withdrawn from the Loan Suspense Account for
the Plan Year shall first be allocated to fulfill that requirement; then the
remaining withdrawn shares, if any, shall be allocated under the normal
allocation process.
     4.07 Allocation of Financed Shares in Nonmonetary Units. All allocations of
Financed Shares which are withdrawn from the Loan Suspense Account shall be made
in nonmonetary units consisting of shares of Employer Securities. If any
allocation includes assets other than Employer Securities, the allocation to
each Member’s Accounts shall include the same proportion of Employer Securities
and value attributable to the other assets. Employer Securities shall be valued
at fair market value, determined as of the end of the Plan Year as of which the
allocation is being made.
     4.08 Tender or Exchange Offers. Notwithstanding any other provision of the
Plan, if (a) Financed Shares held in the Loan Suspense Account are tendered by
the Trustee pursuant to a tender or exchange offer or are otherwise sold or
exchanged pursuant to, in connection with, or as a result of a Change of Control
as defined below (including but not limited to a sale or exchange upon a merger
or other business combination), (b) cash or other property is received by the
Trustee in exchange for the Financed Shares, and (c) a Change of Control occurs
or has occurred in connection with the tender or exchange offer or the
transaction occasioning another sale or exchange, then the cash consideration
received by the Trustee in exchange for the Financed Shares shall be immediately
applied to the payment of the Acquisition Loans to the full extent necessary to
pay in full all outstanding principal and interest under those Acquisition
Loans, without regard to the maturity or other due dates of the principal and
interest. If the consideration received by the Trustee is not sufficient to pay
all principal and interest, the entire amount shall be immediately applied to
payment of principal and interest. If and to the extent that the consideration
received by the Trustee is property other than cash, that property shall, to the
extent it may be sold without unreasonable cost, be sold for cash to the extent
necessary to fulfill the requirements above. The cash sales proceeds shall be
considered as cash received in exchange for the Financed Shares and shall be
applied as outlined above. The consideration received in excess of the amounts
paid on Acquisition Loans shall be immediately allocated among the ESOP Accounts
of Members in the proportion that the number of Financed Shares in each Member’s
ESOP Account bears to the total number of Financed Shares in all Members’ ESOP
Accounts. For purposes of this Section 4.08 the term “Change of Control” means
the occurrence of either of the following events: (a) a third person, including
a group as determined in accordance with Section 13(d)(3) of the Securities
Exchange Act of 1943, becomes the

IV-3



--------------------------------------------------------------------------------



 



beneficial owner of shares of the Company having 30% or more of the total number
of votes that may be cast for the election of directors of the Sponsor; or
(b) as a result of, or in connection with, any cash tender offer or exchange
offer, merger, or other business combination, sale of assets, or contested
election, or any combination of the foregoing transactions, the persons who were
directors of the Sponsor before the transaction or transactions no longer
constitute a majority of either the Board of Directors or the board of directors
of any successor to the Sponsor.
     4.09 Stock Splits. If the shares of Employer Securities are subdivided, the
additional shares acquired by the Trustee upon the subdivision will be allocated
among the Members, former Members and Beneficiaries with Account balances in
proportion to the number of shares of Employer Securities (of the class with
respect to which the subdivision is made) allocated to their ESOP Accounts as of
the record date for the subdivision.
     4.10 Valuation of Trust Fund. The Trustee shall value the Trust Fund on its
Valuation Date at its then fair market value, but without regard to any
Contributions made to the Plan after the preceding Valuation Date, shall
determine the amount of income earned or losses suffered by the Trust Fund and
shall determine the appreciation or depreciation of the Trust Fund since the
preceding Valuation Date. The Trustee shall separate the Trust Fund into the
various investment funds or accounts in which it is held, if more than one, and
shall then allocate as of the Valuation Date the income earned and losses
suffered and the appreciation or depreciation in the assets of the Trust Fund
for the period since the last preceding Valuation Date. The allocation shall be
among the Members and former Members who have undistributed Account balances
based upon their Account balances in each of the various investment funds or
accounts, if more than one, as of the last Valuation Date reduced, as
appropriate, by amounts used from the investment fund or account or Trust to
make a withdrawal or distribution or any other transaction which is properly
chargeable to the Member’s or former Member’s Account during the period since
the last Valuation Date. The Committee, by resolution, may elect in lieu of the
allocation method described above to use a unit allocation method, a separate
account method or any other equitable method if it announces the method of
allocation to the Members prior to the beginning of the period during which it
is first used.
     4.11 Interim Valuation of Trust Fund. If at any time in the interval
between Valuation Dates, one or more withdrawals or one or more distributions
are to be made and the Committee determines that an interim allocation is
necessary to prevent discrimination against those Members and former Members who
are not receiving funds, the Trustee is to perform a valuation of a portion or
all of the Trust Fund as of a date selected by the Committee which is
administratively practical and near the date of withdrawals or distributions in
the same manner as it would if it were a scheduled Valuation Date. That date may
be before or after any particular distribution or withdrawal. The Committee
shall then allocate as of that date any income or loss and any appreciation or
depreciation to the various Accounts of each of the Members or former Members in
the same manner as it would if it were a scheduled Valuation Date. Then without
regard to the language in Section 6.1, all distributions made after that date
and prior to the next Valuation Date, even though the event causing it occurred
earlier, shall be based upon the Accounts as adjusted by the interim valuation.

IV-4



--------------------------------------------------------------------------------



 



     4.12 Rights of Members or Former Members in Trust Fund. No allocation,
adjustment, credit or transfer shall ever vest in any Member or former Member
any right, title or interest in the Trust Fund except at the times and upon the
terms and conditions specified in this Plan. The Trust Fund shall, as to all
Accounts, be a commingled fund.

IV-5



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING
     A Member or former Member has a fully Nonforfeitable Interest in his entire
Account balance when he (a) incurs a Disability on or prior to the date of his
Separation From Service, (b) attains his Normal Retirement Age on or prior to
the date of his Separation From Service, or (c) incurs a Separation From Service
due to death. A Member or former Member shall have a Nonforfeitable Interest in
the following percentage of amounts credited to his ESOP Account and Employer
Contribution Account:

          Years of Active Service Completed by the   Nonforfeitable Member or
Former Member   Interest Percentage
 
       
Less than three
    0  
Three but less than four
    20  
Four but less than five
    40  
Five but less than six
    60  
Six but less than seven
    80  
Seven or more
    100  

     Subject to the possible application of Section B.2.3 of Appendix B or
Section 12.05, except as specified above, a Member or former Member has no
vested interest in his Account balance and shall not be entitled to any benefits
under the Plan upon or following his Separation From Service.

V-1



--------------------------------------------------------------------------------



 



ARTICLE VI
BENEFITS
     6.01 Valuation of Accounts for Distributions. For the purpose of making a
distribution, a Member’s Employer Contribution Account shall be his Employer
Contribution Account as valued as of the Valuation Date that is coincident with
or next preceding the event which caused the distribution, adjusted only for
Contributions, dividends on Employer Securities, purchases of Employer
Securities as described in Section 4.01, and distributions, if any, made between
the Valuation Date and that event. For the purpose of making a distribution, a
person’s ESOP Account shall be his ESOP Account as of the date of distribution
unless he is to receive cash instead of shares. In that event it shall be the
net cash proceeds of the sale of the Employer Securities when the Trustee sells
it in order to make the distribution.
     6.02 Retirement Benefit. An Employee who has a Separation From Service on
or after he attains his Retirement Age is entitled to receive 100 percent of
amounts credited to all of his Accounts.
     6.03 Disability Benefit. Upon an Employee’s Separation From Service due to
a Disability, he is entitled to receive 100 percent of all of his Accounts.
     6.04 Severance Benefit. Upon an Employee’s Separation From Service for any
reason other than death, Separation From Service after attaining Retirement Age
or due to Disability, he is entitled to receive his Nonforfeitable Interest in
amounts credited to his ESOP Account and Employer Contribution Account.
     6.05 Death Benefit. If a Member or former Member dies, the death benefit
payable to his Beneficiary shall be 100 percent of the remaining amount in all
of his Accounts as of the day he dies.
     6.06 Distribution Methods Available. Subject to Section 6.09, the
distribution methods available under the Plan are (a) a lump sum payment or
(b) periodic installment payments.
     If a Member or former Member elects periodic installment payments, his
Account balances shall be paid in substantially equal semi-annual or annual
periodic installments (as elected by him) for a specified number of years which
may not exceed his life expectancy or the joint and last survivor life
expectancy of him and his Beneficiary. Life expectancies will be determined,
under Regulations issued under section 79 of the Code, as of the time payments
commence. Upon the death of a Member or former Member prior to the complete
distribution of his Account balances, his Beneficiary may elect to receive the
Beneficiary’s interest in the Accounts in (a) an immediate lump sum payment or
(b) installment payments for any period not in excess of the period (if any)
selected by the Member or former Member.
     6.07 Election of Distribution Method. Each Member or former Member shall
have the right to elect the method of distribution applicable to him. An
election of an option available

VI-1



--------------------------------------------------------------------------------



 



under this Article shall be made within the 90-day period that ends on the
Member’s or former Member’s Annuity Starting Date, and may be rescinded or
changed by a Member or former Member at any time prior to the distribution. An
election, change, or rescission of an option must be made by executing and
properly filing the form or forms approved by the Committee. Proof of age and
other information may be required by the Committee.
     6.08 Default Distribution Method. If a Member or former Member who is not
subject to Section 6.09 does not elect a different distribution method, subject
to Section 6.13, his Account balances will be distributed in substantially equal
periodic payments (not less frequently than annually) over a period not longer
than the greater of (a) five years, or (b) in the case of a Member or former
Member whose Account balances are in excess of $800,000.00, five years plus one
additional year (but not more than five additional years) for each $160,000.00
or fraction thereof by which his Account balances exceed $800,000.00. The dollar
amounts listed in the preceding sentence will be adjusted by the Secretary of
Treasury from time to time.
     6.09 Immediate Payment of Small Amount Upon Separation From Service. This
Section 6.09 applies notwithstanding any other provision of the Plan other than
Section 6.11. Each Member or former Member whose Nonforfeitable Interest in his
Account balance at the time of a distribution to him on account of his
Separation From Service is, in the aggregate, less than or equal to $5,000.00
but greater than $1,000.00, shall be paid as soon as administratively
practicable in the form of an immediate single sum payment in shares of Employer
Securities with respect to amounts invested in Employer Securities or in cash
and/or as a Direct Rollover, as elected by him under Section 6.11, or in an
Automatic Rollover. Each Member or former Member whose Nonforfeitable Interest
in his Account balance at the time of a distribution to him on account of his
Separation From Service is, in the aggregate, less than or equal to $1,000.00
but greater than $200.00, shall be paid as soon as administratively practicable
in the form of an immediate single sum payment in shares of Employer Securities
with respect to amounts invested in Employer Securities or in cash and/or as a
Direct Rollover, as elected by him under Section 6.11. Each Member or former
Member whose Nonforfeitable Interest in his Account balance at the time of a
distribution to him on account of his Separation From Service is, in the
aggregate, less than or equal to $200.00, shall be paid as soon as
administratively practicable in the form of an immediate single sum cash
payment. If a Member’s or former Member’s Nonforfeitable Interest in his Account
balance payable upon his Separation From Service is zero (because he has no
Nonforfeitable Interest in his Account balance), he will be deemed to have
received an immediate distribution of his entire Nonforfeitable Interest in his
Account balance.
     If a Member or former Member who is subject to this Section 6.09 and whose
Plan benefit is less than or equal to $5,000.00 but greater than $1,000.00 does
not furnish instructions in accordance with Plan procedures to receive an
immediate single sum payment in shares of Employer Securities or in cash and/or
as a Direct Rollover within 45 days after he has been given distribution
election forms, his entire Plan benefit will be paid in an Automatic Rollover.
If a Member or former Member who is subject to this Section 6.09 and whose Plan
benefit is less than or equal to $1,000.00 but greater than $200.00 does not
furnish instructions in accordance with Plan procedures to directly roll over
his Plan benefit within 45 days after he has been given distribution election
forms, he will be deemed to have elected to receive an immediate single sum cash
payment of his entire Plan benefit. The term “Automatic Rollover” shall mean a

VI-2



--------------------------------------------------------------------------------



 



distribution in cash made by the Plan in a direct rollover to an individual
retirement plan designated by the Sponsor for the Member or former Member.
     6.10 Forms of Payment Available. A distribution from the Plan shall be made
in the form of cash or, if the amounts invested in Employer Securities exceed
$200.00, in shares of Employer Securities as elected by the Member, former
Member or his Beneficiary. No fractional shares of Employer Securities will be
distributed from the Plan.
     6.11 Direct Rollover Option. To the extent required under Regulations, a
Distributee has the right to direct that any portion of his Eligible Rollover
Distribution will be directly paid to an Eligible Retirement Plan specified by
him that will accept the Eligible Rollover Distribution.
     6.12 Time of Distribution. Notwithstanding any other provision of the Plan,
all benefits payable under the Plan shall be distributed, or commence to be
distributed, in compliance with the following provisions:
          (a) If a Member or former Member has a Separation From Service after
his attainment of Retirement Age or due to Disability or death and he or his
Beneficiary elects to receive a distribution from the Plan, the distribution of
his Account balances will commence not later than one year after the close of
the Plan Year in which the Separation From Service occurs. If a Member or former
Member has a Separation From Service not described in the preceding sentence and
he elects to receive a distribution from the Plan, the distribution of his
Account balances will commence not later than one year after the close of the
Plan Year which is the fifth Plan Year following the Plan Year in which the
Separation From Service occurs (provided that he is not reemployed by the
Employer before the distribution is required to begin).
          (b) Compliance with Section 401(a)(9). All distributions under the
Plan will comply with the requirements of Section 6.13.
          (c) Compliance with Section 401(a)(14). Unless the Member or former
Member otherwise elects, the payment of benefits under the Plan to the Member or
former Member will begin not later than the 60th day after the close of the Plan
Year in which occurs the latest of (a) the date on which the Member or former
Member attains the later of age 62 or Retirement Age, (b) the tenth anniversary
of the year in which the Member or former Member commenced participation in the
Plan, or (c) the Member’s or former Member’s Separation From Service.
Notwithstanding the foregoing, a Member or former Member must file with the
Committee a claim for benefits under the Plan before payment of benefits to him
(other than pursuant to Section 6.09 or Section 6.13(a)) will commence.
     6.13 Required Distributions.
     Notwithstanding any other provision of the Plan, all benefits payable under
the Plan shall be distributed, or commence to be distributed, in compliance with
the following provisions:

VI-3



--------------------------------------------------------------------------------



 



     (a) Required Distributions for Certain Persons Who are 701/2 or Older.
Unless a Member’s or former Member’s entire Nonforfeitable Interest in his Plan
benefit is distributed to him in a single sum no later than his Required
Beginning Date or in the form of an annuity purchased from an insurance company,
the Member’s or former Member’s Nonforfeitable Interest in his Plan benefit must
begin to be distributed, not later than his Required Beginning Date, over the
life of the Member or former Member, or the joint lives of the Member or former
Member and his Section 401(a)(9) Beneficiary, or over a period not extending
beyond the life expectancy of the Member or former Member or the joint and last
survivor expectancy of the Member or former Member and his Section 401(a)(9)
Beneficiary. The distribution required to be made on or before the Member’s or
former Member’s Required Beginning Date shall be the distribution required for
his first Distribution Calendar Year. The minimum required distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Member’s or former Member’s
Required Beginning Date occurs, must be made on or before December 31 of that
Distribution Calendar Year. In the case of a benefit payable in a form other
than a single sum or an annuity purchased from an insurance company, the amount
that must be distributed for a Distribution Calendar Year is an amount equal to
that specified in Paragraph (b) of this Section 6.13.
     (b) Required Minimum Distributions. If a Member’s or former Member’s
Required Beginning Date is before the date on which he incurs a Separation From
Service, the Member or former Member (if he is then alive) must be paid either
the entire amount credited to his Accounts or annual distributions from the Plan
in the amounts required under section 401(a)(9) of the Code and Regulations
thereunder commencing no later than his Required Beginning Date until his entire
interest under the Plan has been distributed under this Article VI. The
distribution required to be made on or before the Member’s or former Member’s
Required Beginning Date shall be the distribution required for his first
Distribution Calendar Year. The minimum required distribution for other
Distribution Calendar Years, including the required minimum distribution for the
Distribution Calendar Year in which the Member’s or former Member’s Required
Beginning Date occurs must be made on or before December 31 of that Distribution
Calendar Year. The amount that must be distributed for a Distribution Calendar
Year is an amount equal to (1) the Member’s or former Member’s Account balances
as of the last Valuation Date in the calendar year immediately preceding the
Distribution Calendar Year, increased by any contributions or forfeitures
allocated and made to the Accounts during such immediately preceding calendar
year after the Valuation Date, and decreased by distributions made during such
immediately preceding calendar year after the Valuation Date, divided by (2) the
Member’s or former Member’s Applicable Distribution Period.
     (c) Distribution Deadline for Death Benefit When Member or Former Member
Dies Before His Distributions Begin. If a Member or former Member dies before
the date distribution of his Nonforfeitable Interest in his Plan benefit begins,
his

VI-4



--------------------------------------------------------------------------------



 



entire Nonforfeitable Interest in his Plan benefit will be distributed, or begin
to be distributed, to his Section 401(a)(9) Beneficiary no later than as
follows:
          (1) Unless clause (3) applies, if the Member’s or former Member’s
surviving Spouse is the Member’s or former Member’s sole Section 401(a)(9)
Beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member or former Member died, or by December 31 of the calendar year
in which the Member or former Member would have attained age 70 1/2 , if later.
          (2) If the Member’s or former Member’s surviving Spouse is not the
Member’s or former Member’s sole Section 401(a)(9) Beneficiary and the payment
of Plan death benefits to the Section 401(a)(9) Beneficiary will not be in the
form of a single sum or a commercial annuity, then distributions to the
Section 401(a)(9) Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Member or former Member
died.
          (3) If the payment of a Plan death benefit to the Section 401(a)(9)
Beneficiary will be in the form of a single sum, then the Member’s or former
Member’s entire Nonforfeitable Interest in his Plan benefit will be distributed
by December 31 of the calendar year containing the fifth anniversary of the
Member’s or former Member’s death.
          (4) If there is no Section 401(a)(9) Beneficiary as of September 30 of
the calendar year following the calendar year of the Member’s or former Member’s
death, then the Member’s or former Member’s entire Nonforfeitable Interest in
his Plan benefit will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Member’s or former Member’s death.
          (5) If the Member’s or former Member’s surviving Spouse is the
Member’s or former Member’s sole Section 401(a)(9) Beneficiary and the surviving
Spouse dies after the Member or former Member but before distributions to the
surviving Spouse begin, this Section 6.13(c), other than Section 6.13(c)(1),
will apply as if the surviving Spouse were the Member.
     Unless the Member’s or former Member’s interest is distributed in the form
of an annuity or in a single sum on or before the Required Beginning Date, as of
the first Distribution Calendar Year distributions will be made in accordance
with Paragraph (b) of this Section 6.13.
     (d) Distribution of Death Benefit When Member or Former Member Dies On or
After His Required Beginning Date. If a Member or former Member dies on or after
his Required Beginning Date, his Plan benefit must be distributed to his
Section 401(a)(9) Beneficiary at least as rapidly as the method of payment of
minimum required distributions being used as of the date of his death.

VI-5



--------------------------------------------------------------------------------



 



     (e) Limitations on Death Benefits. Benefits payable under the Plan shall
not be provided in any form that would cause a Member’s or former Member’s death
benefit to be more than incidental. Any distribution required to satisfy the
incidental benefit requirement shall be considered a required distribution for
purposes of section 401(a)(9) of the Code.
     (f) Requirements in the Case of a Commercial Annuity. If a Member’s or
former Member’s Nonforfeitable Interest in his Plan benefit is distributed in
the form of an annuity purchased from an insurance company, distributions under
the annuity contract will be made in accordance with the requirements of section
401(a)(9) of the Code and Department of Treasury Regulations.
     (g) Compliance with Section 401(a)(9). All distributions under the Plan
will be made in accordance with the requirements of section 401(a)(9) of the
Code and all Regulations promulgated thereunder, including, effective January 1,
2003, the Final Section 401(a)(9) Regulations, including sections 1.401(a)(9)-1
through 1.401(a)(9)-9 of the Final Section 401(a)(9) Regulations. The provisions
of the Plan reflecting section 401(a)(9) of the Code override any distribution
options in the Plan inconsistent with section 401(a)(9) of the Code.
     6.14 Consent to Distribution Upon Separation From Service. Notwithstanding
any other provision of the Plan, no benefit shall be distributed or commence to
be distributed to a Member or former Member prior to his attainment of the later
of age 62 or Retirement Age without his consent, unless the benefit is payable
in a single sum under Section 6.09. Any such consent shall be valid only if
given not more than 90 days prior to the Member’s or former Member’s Annuity
Starting Date and after his receipt of the notice regarding benefits described
in Section 6.15.
     6.15 Information Provided to Members. Information regarding the form of
benefits available under the Plan shall be provided to Members or former Members
in accordance with the following provisions:
          (a) General Information. Except as otherwise provided in paragraph
(c), the Sponsor shall provide each Member or former Member with a written
general explanation or description of (1) the eligibility conditions and other
material features of the optional forms of benefit available under the Plan,
(2) the relative values of the optional forms of benefit available under the
Plan, and (3) the Member’s or former Member’s right, if any, to defer receipt of
the distribution.
          (b) Time for Giving Notice. The written general explanation or
description regarding any optional forms of benefit available under the Plan
shall be provided to a Member or former Member no less than 30 days and no more
than 90 days before his Annuity Starting Date unless he legally waives this
requirement.
     Exception for Members with Small Benefit Amounts. Notwithstanding the
preceding provisions of this Section, no information regarding any optional
forms of benefit otherwise

VI-6



--------------------------------------------------------------------------------



 



available under the Plan shall be provided to the Member or former Member if his
benefit is payable in a single sum under Section 6.09.
     6.16 Designation of Beneficiary. Each Member has the right to designate and
to revoke the designation of his Beneficiary or Beneficiaries. Each designation
or revocation must be evidenced by a written document in the form required by
the Committee, signed by the Member and filed with the Committee. If no
designation is on file at the time of a Member’s death or if the Committee
determines that the designation is ineffective, the designated Beneficiary shall
be the Member’s Spouse, if living, or if not, the executor, administrator or
other personal representative of the Member’s estate.
     If a Member is considered to be married under local law, the Member’s
designation of any Beneficiary, other than the Member’s Spouse, shall not be
valid unless the Spouse acknowledges in writing that he or she understands the
effect of the Member’s beneficiary designation and consents to it. The consent
must be to a specific Beneficiary. The written acknowledgement and consent must
be filed with the Committee, signed by the Spouse and a witness who must be a
notary public. However, if the Spouse cannot be located or there exist other
circumstances as described in sections 401(a)(11) and 417(a)(2) of the Code, the
requirement of the Member’s Spouse’s acknowledgement and consent may be waived.
If a Beneficiary other than the Member’s Spouse is named, the designation shall
become invalid if the Member is later determined to be married under local law,
the Member’s missing Spouse is located or the circumstances which resulted in
the waiver of the requirement of obtaining the consent of the Member’s Spouse no
longer exist.
     6.17 Distribution to Minor or Incapacitated Person. If the Committee
determines that any person to whom a payment is due is a minor or unable to care
for his affairs because of physical or mental disability, it shall have the
authority to cause the payments to be made to the person’s parent, legal
guardian, Spouse, brother, sister or other person whom the Committee determines.
The Committee and the Trustee shall not be responsible to oversee the
application of those payments. Payments made pursuant to this power shall be a
complete discharge of all liability under the Plan and the Trust and the
obligations of the Employer, the Trustee, the Trust and the Committee.
     6.18 Distribution Pursuant to Qualified Domestic Relations Order. The
Committee will instruct the Trustee to pay benefits in accordance with the terms
of any order that has been determined, in accordance with Plan procedures, to be
a Qualified Domestic Relations Order. A Qualified Domestic Relations Order may
require the payment of an immediate lump sum (in cash or in shares of Employer
Securities) to an alternate payee even if the Member or former Member is not
then entitled to receive an immediate payment of Plan benefits.
     6.19 Distribution Prior to Separation From Service. Prior to his Separation
From Service, a Member may withdraw part or all of his Nonforfeitable Interest
in his Account balances on or after the date on which he attains age 701/2.
     6.20 Claims Procedure. When a benefit is due, the Member, former Member or
Beneficiary should submit a claim to the office designated by the Committee to
receive claims.

VI-7



--------------------------------------------------------------------------------



 



Under normal circumstances, the Committee will make a final decision as to a
claim within 90 days after receipt of the claim. If the Committee notifies the
claimant in writing during the initial 90-day period, it may extend the period
up to 180 days after the initial receipt of the claim. The written notice must
contain the circumstances necessitating the extension and the anticipated date
for the final decision. If a claim is denied during the claims period, the
Committee must notify the claimant in writing. The denial must include the
specific reasons for it, the Plan provisions upon which the denial is based, any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, and
the Plan’s review procedures and time limits, including a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA.
     If a Member’s, former Member’s or Beneficiary’s claim is denied and he
wants a review, he must apply to the Committee in writing. That application can
include any arguments, written comments, documents, records, and other
information relating to the claim for benefits. In addition, the claimant is
entitled to receive on request and free of charge reasonable access to and
copies of all information relevant to the claim. For this purpose, “relevant”
means information that was relied on in making the benefit determination or that
was submitted, considered or generated in the course of making the
determination, without regard to whether it was relied on, and information that
demonstrates compliance with the Plan’s administrative procedures and safeguards
for assuring and verifying that Plan provisions are applied consistently in
making benefit determinations. The Committee must take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination. The claimant may either
represent himself or appoint a representative, either of whom has the right to
inspect all documents pertaining to the claim and its denial. The Committee can
schedule any meeting with the claimant or his representative that it finds
necessary or appropriate to complete its review. The request for review must be
filed within 90 days after the denial. If it is not, the denial becomes final.
If a timely request is made, the Committee must make its decision, under normal
circumstances, within 60 days of the receipt of the request for review. However,
if the Committee notifies the claimant prior to the expiration of the initial
review period, it may extend the period of review up to 120 days following the
initial receipt of the request for a review. All decisions of the Committee must
be in writing and must include the specific reasons for its action, the Plan
provisions on which its decision is based, and a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits, and a statement of the claimant’s right to bring
an action under section 502(a) of ERISA If a decision is not given to the
claimant within the review period, the claim is treated as if it were denied on
the last day of the review period.

VI-8



--------------------------------------------------------------------------------



 



ARTICLE VII
ACTIVE SERVICE
     7.01 When Active Service Begins. An Employee shall receive one Year of
Active Service credit for eligibility and vesting purposes each Computation
Period described below in which he has 1,000 or more Hours of Employment with
the Employer and all Affiliated Employers or a predecessor employer if the
Employer maintains one or more of the predecessor’s plans or that treatment is
required under the Regulations.
     7.02 Eligibility and Vesting Computation Periods. The initial Computation
Period for eligibility is the 12-consecutive-month period starting with the
Employee’s first day of employment (or reemployment) for which he is entitled to
be credited with one Hour of Employment. The eligibility Computation Period then
shifts to the Plan Year that includes the Employee’s first anniversary of
employment (or reemployment) and remains on that schedule. The Computation
Period for vesting purposes is the Plan Year.
     7.03 When An Employee Severs Service. An Employee shall sever Service as of
the beginning of a Computation Period if he is not credited with at least 501
Hours of Employment with the Employer and all Affiliated Employers during the
Computation Period unless he is credited with less than 501 Hours of Employment
because: (a) he is transferred; (b) he is on an approved leave of absence that
does not exceed 18 months and he returns to employment immediately following the
leave of absence; or (c) he is temporarily laid off, and he returns to
employment immediately following the temporary layoff. Solely for the purpose of
determining whether an Employee has severed Service, if the Employee is absent
from Service because of her pregnancy, the birth of her child, his or her
receipt of a child through adoption, or his or her caring for the child
immediately after birth or adoption, he or she shall be entitled to the Hours of
Employment that he or she would have received but for that absence for one year
after the absence began. Eight hours of Service shall be credited for each day
of absence. But, no more than a total of 501 hours can be credited. The 501
hours shall be credited to the Computation Period in which the absence first
begins if they shall prevent a severance from Service in that period; otherwise,
the 501 hours shall be credited to the next Computation Period.
     7.04 Periods of Severance. If an Employee severs Service at a time when:
(a) he has no vested interest in Employer Contributions allocated to his
Accounts, (b) the Period of Severance is continuous for five years or more, and
(c) the Period of Severance is equal to or longer than the prior Period of
Service, then any prior Period of Service shall not count as Active Service for
eligibility or vesting.
     7.05 Employment Records Conclusive. The employment records of the Employer
shall be conclusive for all determinations of Active Service.
     7.06 Service Credit Required under Federal Law. An Employee shall be
credited with such additional years of Active Service as is required under any
applicable law of the United States.

VII-1



--------------------------------------------------------------------------------



 



ARTICLE VIII
FORFEITURES
     8.01 Forfeiture by Lost Former Members or Beneficiaries. If a person who is
entitled to a distribution cannot be located during a reasonable search after
the Trustee has initially attempted making payment, that person’s Accounts shall
be forfeited. However, if at any time prior to the termination of the Plan and
the complete distribution of the Trust assets, the former Member or Beneficiary
files a claim with the Committee for the forfeited benefit, that benefit shall
be reinstated (without adjustment for Trust income or losses during the
forfeited period) effective as of the date of the receipt of the claim.
Following the Employer’s contribution of the reinstated amount, it shall be paid
to the former Member or Beneficiary under the method permitted in Section 6.06
selected by him.
     8.02 Forfeiture on Termination of Participation.
          (a) If as a result of his Separation From Service a former Member
receives (or is deemed to receive under Section 6.09), a distribution of his
entire Nonforfeitable Interest in amounts credited to his Accounts, the
nonvested amount in his ESOP Account and Employer Contribution Account will be
immediately forfeited upon the distribution.
          (b) If a former Member receives no distribution as a result of his
Separation From Service, the nonvested amount in amounts credited to his ESOP
Account and Employer Contribution Account will be permanently forfeited (with no
right of reinstatement under Section 8.04) on the later of the date of his
Separation From Service or the date on which he has incurred a Period of
Severance of five consecutive years.
     8.03 Allocation of Forfeitures. At the time a forfeiture occurs, the amount
forfeited will first be used to reinstate any Accounts required to be reinstated
under Section 8.01 or 8.04, and any remaining amount will be allocated to
Members at the same time and in the same way as Employer Contributions.
     8.04 Restoration of Forfeited Amounts. If a Member or former Member who
forfeited any portion of his ESOP Account and Employer Contribution Account
pursuant to the provisions of Section 8.02 resumes employment covered under the
Plan, then the following provisions shall apply:
          (a) Repayment Requirement. The Member’s ESOP Account and Employer
Contribution Account shall be restored if he repays to the Trustee, in cash, the
full amount of any distribution from the ESOP Account and Employer Contribution
Account with respect to which the forfeiture arose. A Member who is deemed to
have received a distribution under Section 6.09 (because he had no
Nonforfeitable Interest in amounts credited to his Account) shall be deemed to
have repaid his Account balance in shares of Common Stock upon his reemployment
if he is reemployed before the earlier of the dates specified in clauses (i) and
(ii) of the preceding sentence. Any such repayment must be made prior to the
earlier of (i) the date on which he

VIII-1



--------------------------------------------------------------------------------



 



incurs a Period of Severance of five years commencing after his distribution, or
(ii) the fifth anniversary of the first date on which the Member is subsequently
re-employed by the Employer.
          (b) Amount Restored. The amount to be restored under the preceding
provisions of this Section shall be the dollar value of the amount in the
Member’s ESOP Account and Employer Contribution Account, both the amount
distributed and the amount forfeited (determined as of the date of the
distribution or deemed distribution), unadjusted by any subsequent gains or
losses. The Member’s ESOP Account and Employer Contribution Account balance
shall be restored as soon as administratively practicable after the later of the
date the Member resumes employment covered under the Plan or the date on which
any required repayment is completed. No distribution shall be made to a Member
from his ESOP Account and Employer Contribution Account as a result of a prior
Separation From Service after the restoration of such Account has been
effectuated.
          (c) No Other Basis for Restoration. Except as otherwise provided
above, an Employee’s ESOP Account and Employer Contribution Account shall not be
restored upon his resumption of employment.
     8.05 Forfeiture of Financed Shares. If a portion of a Member’s or former
Member’s Account is forfeited, Financed Shares allocated to that Account shall
be forfeited only after other assets. If the Financed Shares allocated to a
Member’s or former Member’s Account consist of more than one class of Employer
Securities, the same proportion of each class shall be forfeited.

VIII-2



--------------------------------------------------------------------------------



 



ARTICLE IX
ADMINISTRATION OF THE PLAN
     9.01 Appointment, Term of Service & Removal. The Board shall appoint a
Committee to administer this Plan. The members shall serve until their
resignation, death or removal. Any member may resign at any time by mailing a
written resignation to the Board. Any member may be removed by the Board, with
or without cause. Vacancies may be filled by the Board from time to time.
     9.02 Powers. The Committee is a fiduciary. It has the exclusive
responsibility for the general administration of the Plan, and has all powers
necessary to accomplish that purpose, including but not limited to the following
rights, powers, and authorities:
          (a) To make rules for administering the Plan so long as they are not
inconsistent with the terms of the Plan;
          (b) To construe all provisions of the Plan;
          (c) To correct any defect, supply any omission, or reconcile any
inconsistency which may appear in the Plan;
          (d) To select, employ, and compensate at any time any consultants,
actuaries, accountants, attorneys, and other agents and employees the Committee
believes necessary or advisable for the proper administration of the Plan; any
firm or person selected may be a disqualified person but only if the
requirements of section 4975(d) of the Code have been met;
          (e) To determine all questions relating to eligibility, Active
Service, Considered Compensation, allocations and all other matters relating to
benefits or Members’ or former Members’ entitlement to benefits;
          (f) To determine all controversies relating to the administration of
the Plan, including but not limited to any differences of opinion arising
between an Employer and the Trustee or a Member, or any combination of them and
any questions it believes advisable for the proper administration of the Plan;
          (g) To direct the Trustee in all matters relating to the payment of
Plan benefits; and
          (h) To delegate any clerical or recordation duties of the Committee as
the Committee believes is advisable to properly administer the Plan.
The actions of the Committee in exercising all of the rights, powers, and
authorities set out in this Section and all other Sections of this Plan, when
performed in good faith and in its sole judgment, shall be final, conclusive and
binding on all parties.

IX-1



--------------------------------------------------------------------------------



 



     9.03 Organization. The Committee may select, from among its members, a
chairman, and may select a secretary. The secretary need not be a member of the
Committee. The secretary shall keep all records, documents and data pertaining
to its administration of the Plan and Trust.
     9.04 Quorum and Majority Action. A majority of the Committee constitutes a
quorum for the transaction of business. The vote of a majority of the members
present at any meeting shall decide any question brought before that meeting. In
addition, the Committee may decide any question by a vote, taken without a
meeting, of a majority of its members.
     9.05 Signatures. The chairman, the secretary and any one or more of the
members of the Committee to which the Committee has delegated the power shall
each, severally, have the power to execute any document on behalf of the
Committee, and to execute any certificate or other written evidence of the
action of the Committee. The Trustee, after it is notified of any delegation of
power in writing, shall accept and may rely upon any document executed by the
appropriate member or members as representing the action of the Committee until
the Committee files a written revocation of that delegation of power with the
Trustee.
     9.06 Disqualification of Committee Member. A member of the Committee who is
also a Member of this Plan shall not vote or act upon any matter relating solely
to himself.
     9.07 Disclosure of Records. The Committee shall make available to each
Member, former Member and Beneficiary for his examination those records,
documents and other data required under ERISA, but only at reasonable times
during business hours. No Member, former Member or Beneficiary has the right to
examine any data or records reflecting the compensation paid to any other
Member, former Member or Beneficiary. The Committee is not required to make any
other data or records available other than those required by ERISA.
     9.08 Standard of Performance. The Committee and each of its members shall
use the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man, acting in a like capacity and familiar with such
matters, would use in conducting his business as the administrator of the Plan.
     9.09 Liability of Committee and Liability Insurance. No member of the
Committee shall be liable for any act or omission of any other member of the
Committee, the Trustee, or any other agent appointed by the Committee unless
required by the terms of ERISA or another applicable state or federal law under
which liability cannot be waived. No member of the Committee shall be liable for
any act or omission of his own unless required by ERISA or another applicable
state or federal law under which liability cannot be waived.
     If the Committee directs the Trustee to do so, it may purchase out of the
Trust Fund insurance for the members of the Committee, for any other fiduciaries
appointed by the Committee and for the Trust Fund itself to cover liability or
losses occurring because of the act or omission of any one or more of the
members of the Committee or any other fiduciary appointed under this Plan. But,
that insurance must permit recourse by the insurer against the

IX-2



--------------------------------------------------------------------------------



 



members of the Committee or the other fiduciaries concerned if the loss is
caused by breach of a fiduciary obligation by one or more members of the
Committee or other fiduciary.
     9.10 Exemption from Bond. No member of the Committee is required to give
bond for the performance of his duties unless required by a law which cannot be
waived.
     9.11 Compensation. The Committee shall serve without compensation but shall
be reimbursed by the Employer for all expenses properly incurred in the
performance of their duties unless the Sponsor elects to have those expenses
paid from the Trust Fund. Each Employer shall pay that part of the expense as
determined by the Committee in its sole judgment.
     9.12 Persons Serving in Dual Fiduciary Roles. Any person, group of persons,
corporation, firm or other entity, may serve in more than one fiduciary capacity
with respect to this Plan, including serving as both Trustee and as a member of
the Committee.
     9.13 Administrator. For all purposes of ERISA, the administrator of the
Plan is the Sponsor. The administrator has the final responsibility for
compliance with all reporting and disclosure requirements imposed under all
applicable federal or state laws and regulations.
     9.14 Standard of Judicial Review of Committee Actions. The Committee has
full and absolute discretion in the exercise of each and every aspect of its
authority under the Plan, including without limitation, the authority to
determine any person’s right to benefits under the Plan, the correct amount and
form of any such benefits, the authority to decide any appeal, the authority to
review and correct the actions of any prior administrative committee, and all of
the rights, powers, and authorities specified in this Article IX and the Plan.
Notwithstanding, any provision of law or any explicit or implicit provision of
this document or any action taken, or ruling or decision made, by the Committee
in the exercise of any of its powers and authorities under the Plan shall be
final and conclusive as to all parties other than the Sponsor or Trustee,
including without limitation all Members, former Members and Beneficiaries,
regardless of whether the Committee or one or more members thereof may have an
actual or potential conflict of interest with respect to the subject matter of
such action, ruling, or decision. No such final action, ruling, or decision of
the Committee shall be subject to de novo review in any judicial proceeding; and
no such final action, ruling, or decision of the Committee may be set aside
unless it is held to have been arbitrary and capricious by a final judgment of a
court having jurisdiction with respect to the issue.
     9.15 Indemnification of Committee by the Sponsor. The Sponsor shall
indemnify and hold harmless the Committee, the Committee members, and any
persons to whom the Committee has allocated or delegated its responsibilities in
accordance with the provisions hereof, as well as any other fiduciary who is
also an officer, director, or Employee of an Employer, and hold each of them
harmless from and against all claims, loss, damages, expense, and liability
arising from their responsibilities in connection with the administration of the
Plan which is not otherwise paid or reimbursed by insurance, unless the same
shall result from their own willful misconduct.

IX-3



--------------------------------------------------------------------------------



 



ARTICLE X
VOTING OF EMPLOYER SECURITIES AND TENDER OFFERS
     10.01 Voting of Employer Securities. As the Employer has Registration Type
Securities, each Member, former Member or Beneficiary is entitled to direct the
Trustee as to the manner in which voting rights under Employer Securities that
are credited to his Accounts (both vested and unvested) are to be exercised with
respect to any matter.
     Each Member, former Member and Beneficiary who has a voting right hereunder
shall have the right to direct the Trustee as to the manner in which the Trustee
is to vote the number of shares of the Employer Securities reflecting his
proportional interest in the Employer Securities held in the Trust (both vested
and unvested). Directions from a Member, former Member or Beneficiary to the
Trustee concerning the voting of the Employer Securities shall be communicated
in writing, or by mailgram or similar means. Upon its receipt of the directions,
the Trustee shall vote the shares of the Employer Securities reflecting the
Member’s, former Member’s or Beneficiary’s proportional interest in the Employer
Securities held in the Trust as directed by him. The Trustee shall vote shares
of the Employer Securities reflecting such Member’s, former Member’s or
Beneficiary’s proportional interest in the Employer Securities held in the Trust
(both vested and unvested) for which it has received no directions from him in
the same proportion on each issue as it votes those shares for which it received
voting directions from Members, former Members and Beneficiaries. The Trustee
shall vote shares of the Employer Securities not credited to Members’, former
Members’ or Beneficiaries’ Accounts in the same proportion on each issue as it
votes those shares credited to Members’, former Members’ or Beneficiaries’
Accounts for which it received voting directions from Members, former Member or
Beneficiaries.
     10.02 Tender Offers. This Section 10.02 applies to the extent that
Section 4.08 does not apply. Upon the commencement of a tender offer for any
securities held in the Trust that are the Employer Securities, the Sponsor shall
notify each Member, former Member or Beneficiary of the tender offer and utilize
its best efforts to timely distribute or cause to be distributed to each Member,
former Member or Beneficiary the same information that is distributed to other
stockholders of the Sponsor in connection with the tender offer, and, after
consulting with the Trustee, shall provide and pay for a means by which the
Member, former Member or Beneficiary may direct the Trustee whether or not to
tender the Employer Securities credited to his vested and unvested Accounts. The
Sponsor shall provide the Trustee with a copy of any material provided to the
Members, former Members and Beneficiaries and shall certify to the Trustee that
the materials have been mailed or otherwise sent to Members, former Members and
Beneficiaries.
     Each Member, former Member and Beneficiary shall have the right to direct
the Trustee to tender or not to tender some or all of the shares of the Employer
Securities reflecting his proportional interest in the Employer Securities held
in the Trust (both vested and unvested). Directions from a Member, former Member
or Beneficiary to the Trustee concerning the tender of the Employer Securities
shall be communicated in writing, or by mailgram or such similar means as is
agreed upon by the Trustee and the Sponsor under the preceding paragraph. These

X-1



--------------------------------------------------------------------------------



 



directions shall be held in confidence by the Trustee and shall not be divulged
to the Sponsor, or any officer or employee thereof, or any other person except
to the extent that the consequences of such directions are reflected in reports
regularly communicated to any such persons in the ordinary course of the
performance of the Trustee’s services hereunder. The Trustee shall tender or not
tender shares of Employer Securities as directed by the Member, former Member or
Beneficiary. To the extent that Members, former Members and Beneficiaries fail
to affirmatively direct the Trustee or fail to issue valid directions to the
Trustee to tender shares of the Employer Securities credited to their Accounts,
they will be deemed to have instructed the Trustee not to tender those shares.
Accordingly, the Trustee shall not tender shares of Employer Securities credited
to a Member’s, former Member’s or Beneficiary’s Accounts for which it has
received no directions or invalid directions from him.
     Unless more than 50 percent of the shares of Employer Securities allocated
to Accounts at the time of any tender offer are tendered pursuant to the
preceding provisions of this Section, none of the shares not so allocated shall
be tendered or exchanged by the Trustee pursuant to the offer. If more than
50 percent of the shares so allocated are tendered pursuant to the preceding
provisions of this Section, then all the shares not so allocated shall be
submitted by the Trustee for tender or exchange pursuant to the tender offer.
     A Member, former Member or Beneficiary who has directed the Trustee to
tender some or all of the shares of the Employer Securities credited to his
Accounts may, at any time prior to the tender offer withdrawal date, direct the
Trustee to withdraw some or all of the tendered shares, and the Trustee shall
withdraw the directed number of shares from the tender offer prior to the tender
offer withdrawal deadline. Prior to the withdrawal deadline, if any shares of
the Employer Securities not credited to Members’, former Members’ or
Beneficiaries’ Accounts have been tendered, the Trustee shall redetermine the
number of shares of the Employer Securities that would be tendered under this
Section if the date of the foregoing withdrawal were the date of determination,
and withdraw from the tender offer the number of shares of the Employer
Securities not credited to Members’, former Members’ or Beneficiaries’ Accounts
necessary to reduce the amount of tendered Employer Securities not credited to
Members’, former Members’ or Beneficiaries’ Accounts to the amount so
redetermined. A Member, former Member or Beneficiary shall not be limited as to
the number of directions to tender or withdraw that he may give to the Trustee.
     A direction by a Member, former Member or Beneficiary to the Trustee to
tender shares of the Employer Securities reflecting his proportional interest in
the Employer Securities held in the Trust shall not be considered a written
election under the Plan by him to withdraw, or have distributed, any or all of
his withdrawable shares. The Trustee shall credit to each proportional interest
of the Member, former Member or Beneficiary from which the tendered shares were
taken the proceeds received by the Trustee in exchange for the shares of the
Employer Securities tendered from that interest.
     10.03 Shares Credited. For all purposes of this Article, the number of
shares of the Employer Securities deemed “credited” to a Member’s, former
Member’s or Beneficiary’s Accounts as of the relevant date (the record date or
the date specified in the tender offer) shall be calculated by reference to the
number of shares reflected on the books of the transfer agent as of

X-2



--------------------------------------------------------------------------------



 



the relevant date. In the case of a tender offer, the number of shares credited
shall be determined as of a date as close as administratively feasible to the
relevant date.
     10.04 Conversion. All provisions in this Article shall also apply to any
securities received as a result of a conversion of the Employer Securities.
     10.05 Named Fiduciary. Each Member, former Member or Beneficiary shall be
the named fiduciary for purposes of ERISA in connection with the exercise of
voting and tender offer rights relating to shares of the Employer Securities
credited to his Accounts and any shares of the Employer Securities not credited
to his Accounts that may be affected by his voting or tender decision.

X-3



--------------------------------------------------------------------------------



 



ARTICLE XI
TRUST FUND AND CONTRIBUTIONS
     11.01 Funding of Plan. The Plan shall be funded by one or more separate
Trusts. If more than one Trust is used, each Trust shall be designated by the
name of the Plan followed by a number assigned by the Committee at the time the
Trust is established.
     11.02 Incorporation of Trust. Each Trust is a part of the Plan. All rights
or benefits which accrue to a person under the Plan shall be subject also to the
terms of the agreements creating the Trust or Trusts and any amendments to them
which are not in direct conflict with the Plan.
     11.03 Authority of Trustee. The Trustee shall have full title and legal
ownership of the assets in the separate Trust which, from time to time, is in
his separate possession. No other Trustee shall have joint title to or joint
legal ownership of any asset in one of the other Trusts held by another Trustee.
The Trustee shall be governed separately by the trust agreement entered into
between the Employer and that Trustee and the terms of the Plan without regard
to any other agreement entered into between any other Trustee and the Employer
as a part of the Plan.
     11.04 Investments in Employer Securities. The Plan is designed to invest
primarily in Employer Securities. Except as may be necessary to comply with its
fiduciary duties under ERISA, or to satisfy the Plan’s liquidity needs, the
Trustee shall cause the Plan assets to be invested primarily in Employer
Securities. Up to 100 percent of the Plan’s assets may be invested in Employer
Securities.
     11.05 Acquisition Loans. The Committee may direct the Trustee to incur an
Acquisition Loan on behalf of the Trust in a manner and under conditions which
will cause the Acquisition Loan to be an “exempt loan” within the meaning of
section 4975(d)(3) of the Code and Regulations thereunder. An Acquisition Loan
shall be used primarily for the benefit of Plan Members and their Beneficiaries.
The proceeds of each such Acquisition Loan shall be used within a reasonable
time after the Acquisition Loan is obtained only to purchase Employer
Securities, to repay the Acquisition Loan or to repay any prior Acquisition
Loan. Any such Acquisition Loan shall provide for a reasonable rate of interest,
an ascertainable period of maturity and shall be without recourse against the
Plan. Any such Acquisition Loan shall be secured solely by shares of Employer
Securities acquired with the proceeds of the Acquisition Loan and shares of
Employer Securities that were used as collateral on a prior Acquisition Loan
which was repaid with the proceeds of the current Acquisition Loan. No person
entitled to payment under an Acquisition Loan made pursuant to this Section
shall have any right to assets of the Trust Fund other than the Financed Shares
used as collateral for the Acquisition Loan, Debt Reduction Contributions and
other Employer Contributions (other than contributions of Employer Securities)
that are available to meet obligations under the Acquisition Loan and earnings
attributable to the Financed Shares used as collateral for the Acquisition Loan
and the investment of such contributions. Debt Reduction Contributions made with
respect to any Plan Year during which the Acquisition Loan remains unpaid, and
earnings on such contributions, shall be deemed available to meet obligations
under the Acquisition Loan, unless otherwise

XI-1



--------------------------------------------------------------------------------



 



provided by the Employer at the time such contributions are made. Financed
Shares pledged as collateral shall be placed in a Suspense Account and released
pursuant to the provisions of Section 4.06 as the Acquisition Loan is repaid.
Financed Shares released from the Suspense Account shall be allocated in the
manner described in Section 4.06.

XI-2



--------------------------------------------------------------------------------



 



ARTICLE XII
DIVERSIFICATION ELECTION
     Within 90 days after the close of each Plan Year in the Diversification
Election Period, a Qualified Member may elect to direct the Trustee to
distribute to the Qualified Member a portion of his ESOP Account. The maximum
amount with respect to which such election may be made in any Plan Year shall be
equal to 25 percent of the total number of shares of Employer Securities that
have ever been allocated to the Qualified Member’s Account on or before the most
recent date for allocation of Employer Contributions under Section 4.01 of the
Plan minus the number of shares of Employer Securities previously distributed
pursuant to an election made under this Section, provided, however, that such
resulting number of shares may be rounded up or down to the nearest whole
integer. For the last Plan Year of the Diversification Election Period,
“50 percent” shall be substituted for “25 percent” in applying the preceding
sentence. A distribution made pursuant to an election under this Section 11.05
shall be made by the Plan to the Qualified Member within 90 days after the
period during which the election may be made.

XII-1



--------------------------------------------------------------------------------



 



ARTICLE XIII
ADOPTION OF PLAN BY OTHER EMPLOYERS
     13.01 Adoption Procedure. Any business organization that is an Affiliated
Employer with respect to the Sponsor may adopt the Plan for all or any
classification of its Employees by depositing with the Sponsor:
          (a) a duly executed adoption agreement setting forth agreement to be
bound as an Employer by all the terms, provisions, conditions and limitations of
the Plan except those, if any, specifically set forth in the adoption agreement;
          (b) all other information required by the Sponsor; and
          (c) the written consent of the Sponsor to the adoption of the Plan.
     An adoption may be retroactive to the beginning of a Plan Year if these
conditions are complied with on or before the last day of that Plan Year.
     13.02 No Joint Venture Implied. The document which evidences the adoption
of the Plan by an Employer shall become a part of this Plan. However, neither
the adoption of this Plan and its related Trust Fund by an Employer nor any act
performed by it in relation to this Plan and its related Trust Fund shall ever
create a joint venture or partnership relation between it and any other
Employer.
     13.03 All Trust Assets Available to Pay All Benefits. The Accounts of
Members employed by the Employers which adopt this Plan shall be commingled for
investment purposes. All assets in the Trust Fund shall be available to pay
benefits to all Members employed by any Employer which is an Affiliated Employer
with the first Employer.
     13.04 Qualification a Condition Precedent to Adoption and Continued
Participation. The adoption of this Plan and the Trust used to fund this Plan by
a business organization is contingent upon and subject to the express condition
precedent that the initial adoption meets all statutory and regulatory
requirements for qualification of the Plan and the exemption of the Trust and
that the Plan and the Trust that are applicable to it continue in operation to
maintain their qualified and exempt status. In the event the adoption fails to
initially qualify and be exempt, the adoption shall fail retroactively for
failure to meet the condition precedent and the portion of the Trust Fund
applicable to the adoption shall be immediately returned to the adopting
business organization and the adoption shall be void ab initio. In the event the
adoption as to a given business organization later becomes disqualified and
loses its exemption for any reason, the adoption shall fail retroactively for
failure to meet the condition precedent and the portion of the Trust Fund
allocable to the adoption by that business organization shall be immediately
spun off, retroactively as of the last date for which the Plan qualified, to a
separate Trust for its sole benefit and an identical but separate Plan shall be
created, retroactively effective as of the last date the Plan as adopted by that
business organization qualified, for the benefit of the Members covered by that
adoption.

XIII-1



--------------------------------------------------------------------------------



 



ARTICLE XIV
AMENDMENT AND TERMINATION
     14.01 Right to Amend and Limitations Thereon. The Sponsor has the sole
right to amend this Plan. An amendment may be made by a certified resolution or
consent of the Board, or by an instrument in writing executed by the appropriate
officer of the Sponsor. The amendment must describe the nature of the amendment
and its effective date. No amendment shall:
          (a) vest in an Employer any interest in the Trust Fund;
          (b) cause or permit the Trust Fund to be diverted to any purpose other
than the exclusive benefit of the present or future Members and their
Beneficiaries;
          (c) decrease the Account of any Member or eliminate an optional form
of payment;
          (d) change the vesting schedule to one which would result in the
nonforfeitable percentage of the Account derived from Employer Contributions
(determined as of the later of the date of the adoption of the amendment or of
the effective date of the amendment) of any Member being less than the
nonforfeitable percentage computed under the Plan without regard to the
amendment. If the Plan’s vesting schedule is amended, if the Plan is amended in
any other way that affects the computation of the Member’s nonforfeitable
percentage, or if the Plan is deemed amended by an automatic change to or from a
Top-Heavy vesting schedule, each Member with at least three Years of Service
shall be deemed to have elected to have the nonforfeitable percentage computed
under the Plan without regard to the amendment or the change if that method is
more favorable for him.
     Each Employer shall be deemed to have adopted any amendment made by the
Sponsor.
     14.02 Amendment Applicable Only to Members Still Employed Unless Amendment
Specifically Provides Otherwise. No benefit for any person who died, retired,
became disabled or separated prior to the execution of an amendment shall be
charged an amount or subject to adjustments provided in the Plan amendment.
Instead, those persons who died, retired, became disabled or separated prior to
the execution of an amendment shall be entitled to the benefit as adjusted from
time to time as was provided by the Plan at the time the person first became
entitled to his benefit unless the amendment specifically provides otherwise.
     14.03 Mandatory Amendments. The Contributions of each Employer to this Plan
are intended to be:
          (a) deductible under the applicable provisions of the Code;
          (b) except as otherwise prescribed by applicable law, exempt from the
Federal Social Security Act;

XIV-1



--------------------------------------------------------------------------------



 



          (c) except as otherwise prescribed by applicable law, exempt from
withholding under the Code; and
          (d) excludable from any Employee’s regular rate of pay, as that term
is defined under the Fair Labor Standards Act of 1938, as amended.
     The Sponsor shall make any amendment necessary to carry out this intention,
and it may be made retroactively.
     14.04 Withdrawal of Employer. An Employer may withdraw from this Plan and
its related Trust Fund by giving written notice of its intent to withdraw to the
Committee. The Committee shall then determine the portion of the Trust Fund that
is attributable to the Members employed by the withdrawing Employer and shall
notify the Trustee to segregate and transfer those assets to the successor
Trustee or Trustees when it receives a designation of the successor from the
withdrawing Employer.
     A withdrawal shall not terminate the Plan and its related Trust Fund with
respect to the withdrawing Employer, if the Employer either appoints a successor
Trustee or Trustees and reaffirms this Plan and its related Trust Fund as its
new and separate plan and trust intended to qualify under section 401(a) of the
Code, or establishes another plan and trust intended to qualify under section
401(a) of the Code.
     The determination of the Committee, in its sole discretion, of the portion
of the Trust Fund that is attributable to the Members employed by the
withdrawing Employer shall be final and binding upon all parties; and, the
Trustee’s transfer of those assets to the designated successor Trustee shall
relieve the Trustee of any further obligation, liability or duty to the
withdrawing Employer, the Members employed by that Employer and their
Beneficiaries, and the successor Trustee or Trustees.
     14.05 Termination of the Plan. The Sponsor may terminate this Plan and its
related Trust Fund with respect to all Employers by executing and delivering to
the Committee and the Trustee, a notice of termination, specifying the date of
termination. Any Employer may terminate this Plan and its related Trust Fund
with respect to itself by executing and delivering to the Trustee a notice of
termination, specifying the date of termination. Likewise, this Plan and its
related Trust Fund shall automatically terminate with respect to any Employer if
there is a general assignment by that Employer to or for the benefit of its
creditors, or a liquidation or dissolution of that Employer without a successor.
Upon the termination of this Plan as to an Employer, the Trustee shall
distribute to each Member employed by the terminating Employer the amount
certified by the Committee to be due the Member.
     The Employer should apply to the Internal Revenue Service for a
determination letter with respect to its termination, and the Trustee should not
distribute the Trust Funds until a determination is received. However, should it
decide that a distribution before receipt of the determination letter is
necessary or appropriate, it should retain sufficient assets to cover any tax
that may become due upon that determination.

XIV-2



--------------------------------------------------------------------------------



 



     14.06 Partial or Complete Termination or Complete Discontinuance. Without
regard to any other provision of this Plan, if there is a partial or total
termination of this Plan or there is a complete discontinuance of the Employer’s
Contributions, each of the affected Members shall immediately have a fully
Nonforfeitable Interest in amounts credited to his Accounts as of the end of the
last Plan Year for which a substantial Employer Contribution was made and in any
amounts later allocated to his Accounts. If the Employer then resumes making
substantial Contributions at any time, the appropriate vesting schedule shall
again apply to all amounts allocated to each affected Member’s Accounts
beginning with the Plan Year for which they were resumed.

XIV-3



--------------------------------------------------------------------------------



 



ARTICLE XV
MISCELLANEOUS
     15.01 Plan Not An Employment Contract. The adoption and maintenance of this
Plan and its related Trust Fund is not a contract between the Employer and its
Employees which gives any Employee the right to be retained in its employment.
Likewise, it is not intended to interfere with the rights of the Employer to
discharge any Employee at any time or to interfere with the Employee’s right to
terminate his employment at any time.
     15.02 Benefits Provided Solely From Trust. All benefits payable under this
Plan shall be paid or provided for solely from the Trust Fund. The Employer
assumes no liability or responsibility to pay any benefit provided by the Plan.
     15.03 Assignments Prohibited. No principal or income payable or to become
payable from the Trust shall be subject to anticipation or assignment by a
Member, former Member or Beneficiary to attachment by, interference with, or
control of any creditor of a Member, former Member or Beneficiary; or to being
taken or reached by any legal or equitable process in satisfaction of any debt
or liability of a Member, former Member or Beneficiary prior to its actual
receipt by the Member, former Member or Beneficiary. Any attempted conveyance,
transfer, assignment, mortgage, pledge, or encumbrance of the Trust, any part of
it, or any interest in it by a Member, former Member or Beneficiary prior to
distribution shall be void, whether that conveyance, transfer, assignment,
mortgage, pledge, or encumbrance is intended to take place or become effective
before or after any distribution of Trust assets or the termination of the Trust
itself. The Trustee shall never under any circumstances be required to recognize
any conveyance, transfer, assignment, mortgage, pledge or encumbrance by a
Member, former Member or Beneficiary of the Trust, any part of it, or any
interest in it, or to pay any money or thing of value to any creditor or
assignee of a Member, former Member or Beneficiary for any cause whatsoever.
These prohibitions against the alienation of a Member’s or former Member’s
Account shall not apply to a Qualified Domestic Relations Order or to a
voluntary revocable assignment of benefits not in excess of ten percent of the
amount of any payment from the Plan if such assignment complies with Regulations
issued under section 401(a)(13) of the Code. Further, effective for judgments,
orders and decrees issued, and settlement agreements entered into, on or after
August 5, 1997, these prohibitions shall not apply to any offset of a Member’s
or former Member’s benefit under the Plan against an amount that the Member or
former Member is ordered or required to pay to the Plan if (a) the order or
requirement to pay (1) arises under a judgment of conviction for a crime
involving the Plan, (2) arises under a civil judgment (including a consent order
or decree) entered by a court in an action brought in connection with a
violation or an alleged violation of part 4 of subtitle B of title I of ERISA,
or (3) is pursuant to a settlement agreement between the Secretary of Labor and
the Member or former Member in connection with an alleged violation of part 4 of
subtitle B of title I of ERISA by a fiduciary or any other person and (b) the
judgment, order, decree or settlement agreement expressly provides for the
offset of all or a part of the amount ordered or required to be paid to the Plan
against the Member’s or former Member’s benefits provided under the Plan.

XV-1



--------------------------------------------------------------------------------



 



     15.04 Requirements Upon Merger or Consolidation of Plans. This Plan shall
not merge or consolidate with or transfer any assets or liabilities to any other
plan unless each Member or former Member would (if the Plan then terminated)
receive a benefit immediately after the merger, consolidation, or transfer which
is equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation, or transfer (if the Plan had then
terminated).
     15.05 Gender of Words Used. If the context requires it, words of one gender
when used in this Plan shall include the other genders, and words used in the
singular or plural shall include the other.
     15.06 Right of First Refusal and Put Option Right if Stock is Not Publicly
Traded or is Subject to a Trading Limitation. Any shares of any class of
Employer Securities that is not Publicly Traded when distributed shall be
subject to a right of first refusal. The right of first refusal shall provide
that, prior to any subsequent transfer while the Employer Securities is not
Publicly Traded, the Employer Securities must be offered in writing for sale to
the Employer, and then if refused by the Employer, to the Plan, at the greater
of (a) the then fair market value of the Employer Securities or (b) the purchase
price and other terms offered in a bona fide written offer by an independent
prospective buyer. The Employer and the Plan shall have a total of 14 days from
the date the Employer receives the offer to exercise the right of first refusal.
A Member, former Member or Beneficiary entitled to a distribution of Employer
Securities may be required to execute an appropriate stock transfer agreement
(evidencing the right of first refusal) prior to receiving a certificate for
Employer Securities.
     Employer Securities shall be subject to a put option if not Publicly Traded
when distributed or if subject to a Trading Limitation when distributed. The put
option shall permit the Member or former Member (and his donees, his estate, any
distributee of his estate, or any other person to whom the Employer Securities
passes by reason of his death) to sell the Employer Securities to the Employer,
at any time during two option periods, at its then fair market value. The Plan
shall have the option to assume the rights and obligations of the Employer with
respect to a put option at the time that the option is exercised. The first put
option period shall be a period of 60 days beginning on the date of distribution
of the Employer Securities. The second put option period shall be a period of
60 days in the next Plan Year beginning on the day the option holder is notified
in writing of the new determination of the fair market value of the Employer
Securities. If the Employer Securities is Publicly Traded without restriction
when distributed, but ceases to be so traded within 15 months after
distribution, the Employer shall notify each holder of the Employer Securities
in writing on or before the tenth day after the date the Employer Securities
ceases to be so traded that those shares of Employer Securities shall be subject
to a put option for a 60-day period beginning on the date of the notice. The
notice shall inform distributees of the terms of the put options that they are
to be granted, which terms shall comply with the provisions of this Section. The
periods during which the put option is exercisable do not include any time when
a distributee is unable to exercise it, because the Employer (or other party
bound by the put option) is prohibited from honoring it by applicable federal or
state law. The put option shall be exercised by the holder notifying the
Employer in writing that the option is being exercised. If the Employer is
required to repurchase Employer Securities that is distributed to the former
Member or Beneficiary as part of a total distribution,

XV-2



--------------------------------------------------------------------------------



 



the amount to be paid for the Employer Securities shall be paid in substantially
equal annual payments over a five-year period beginning not later than 30 days
after the exercise of the put option. The Employer shall provide adequate
security for payment of the obligation, and interest shall be payable at a
reasonable rate on any unpaid balance of the obligation. If the Employer is
required to repurchase Employer Securities as part of an installment
distribution, the amount to be paid for the Employer Securities shall be paid
not later than 30 days after the exercise of the put option. For purposes of
this Section, the term “total distribution” means the distribution within one
taxable year to the recipient of the balance to the credit of the recipient’s
Accounts.
     Except as otherwise provided in Section 15.06, no Employer Securities held
or distributed by the Trustee may be subject to a put, call, or other option, or
buy-sell or similar arrangement. The provisions of this Section shall continue
to be applicable to Employer Securities even if the Plan ceases to be an
employee stock ownership plan under Section 4975(e)(7) of the Code.
     15.07 Severability. Each provision of this Agreement may be severed. If any
provision is determined to be invalid or unenforceable, that determination shall
not affect the validity or enforceability of any other provision.
     15.08 Reemployed Veterans. The requirements of the Uniformed Services
Employment and Reemployment Rights Act of 1994 will be complied with in the
operation of the Plan in the manner permitted under section 414(u) of the Code.
Effective January 12, 1994, notwithstanding any other provision of the Plan,
Contributions and Years of Active Service with respect to a person who has
engaged in qualified military service will be provided in accordance with
section 414(u) of the Code.
     15.09 Limitations on Legal Actions. No person may bring an action
pertaining to the Plan or Trust until he has exhausted his administrative claims
and appeal remedies identified in Section 6.18. Further, no person may bring an
action pertaining to a claim for benefits under the Plan or the Trust following
365 days after the Committee’s final denial of his claim for benefits.
     15.10 Governing Law. The provisions of this Plan shall be construed,
administered, and governed under the laws of the State of Texas and, to the
extent applicable, by the laws of the United States.
     15.11 Prohibition of Qualified Gratuitous Transfers. The Plan shall not
accept any qualified gratuitous transfers as defined under section 664(g) of the
Code.

XV-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, The Men’s Wearhouse, Inc. has caused this Agreement to
be executed effective as of the 31st day of December, 2006, except to the extent
that a different effective date is specified herein or required by law.

              THE MEN’S WEARHOUSE, INC.
 
       
 
  By:   /s/ Kirk Warren
 
       
 
       
 
  Title:   VP, Benefits & Administration
 
       
 
       
 
  Date:   12/31/06
 
       

 



--------------------------------------------------------------------------------



 



APPENDIX A
LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS
PART A.1 Definitions
     Definitions. As used herein the following words and phrases have the
meanings attributed to them below:
     A.1.1 “Annual Additions” means the sum of the following amounts credited on
behalf of a Participant for the Limitation Year: (a) Employer contributions
excluding catch-up before-tax contributions described in section 414(v) of the
Code and including before-tax contributions, (b) Employee after-tax
contributions, and (c) forfeitures. For this purpose, Employee contributions are
determined without regard to any rollover contributions (as defined in sections
402(c), 403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16) of the Code without
regard to employee contributions to a simplified employee pension which are
excludable from gross income under section 408(k)(6) of the Code). Excess 401(k)
Contributions for a Plan Year are treated as Annual Additions for that Plan Year
even if they are corrected through distribution. Excess deferrals described in
section 402(g) of the Code that are timely distributed will not be treated as
Annual Additions.
     A.1.2 “Excess Amount” means the excess of the Annual Additions credited to
the Participant’s Account for the Limitation Year over the Maximum Permissible
Amount.
     A.1.3 “Limitation Year” means the Plan Year. All qualified plans maintained
by any Affiliated Employer must use the same Limitation Year. If the Limitation
Year is amended to a different 12-consecutive month period, the new Limitation
Year must begin on a date within the Limitation Year in which the amendment is
made.
     A.1.4 “Maximum Permissible Amount” means the lesser of (1) $40,000.00 as
adjusted by the Secretary of Treasury for increases in the cost of living or
(2) 100 percent of the Participant’s or former Participant’s Annual Compensation
for the Limitation Year. The Compensation limitation referred to in clauses
(2) of the immediately preceding sentences shall not apply to any contribution
for medical benefits (within the meaning of section 401(h) or section 419A(f)(2)
of the Code) that is otherwise treated as an Annual Addition under section
415(l)(1) or section 419A(d)(2) of the Code. If a short Limitation Year is
created because of an amendment changing the Limitation Year to a different
12-consecutive month period, the Maximum Permissible Amount shall not exceed the
dollar limitation in effect under section 415(c)(1)(A) of the Code multiplied by
a fraction, the numerator of which is the number of months in the short
Limitation Year, and the denominator of which is 12.

A-1



--------------------------------------------------------------------------------



 



PART A.2 Limitations Based Upon Deductibility and the Maximum Allocation
Permitted to a
Participant’s Account
     Notwithstanding any other provision of the Plan, no Employer shall make any
contribution that would be a nondeductible contribution within the meaning of
section 4972 of the Code or that would cause the limitation on allocations to
each Participant’s Account under section 415 of the Code and Section A.4.1 to be
exceeded.
PART A.3 Limitation on Allocations
     A.3.1 Basic Limitation on Allocations. The Annual Additions which may be
credited to a Participant’s Accounts under the Plan for any Limitation Year will
not exceed the Maximum Permissible Amount reduced by the Annual Additions
credited to a Participant’s Account for the same Limitation Year under any other
qualified defined contribution plans maintained by any Affiliated Employer. If
the Annual Additions with respect to the Participant under such other qualified
defined contribution plans are less than the Maximum Permissible Amount and the
Employer Contribution that would otherwise be contributed or allocated to the
Participant’s Accounts under the Plan would cause the Annual Additions for the
Limitation Year to exceed this limitation, the amount contributed or allocated
under the Plan will be reduced so that the Annual Additions under all qualified
defined contribution plans maintained by any Affiliated Employer for the
Limitation Year will equal the Maximum Permissible Amount. If the Annual
Additions with respect to the Participant under such other qualified defined
contribution plans maintained by any Affiliated Employer in the aggregate are
equal to or greater than the Maximum Permissible Amount, no amount will be
contributed or allocated to the Participant’s Account under the Plan for the
Limitation Year.
     A.3.2 Estimation of Maximum Permissible Amount. Prior to determining the
Participant’s actual Annual Compensation for the Limitation Year, the Employer
may determine the Maximum Permissible Amount on the basis of a reasonable
estimation of the Participant’s Annual Compensation for such Limitation Year,
uniformly determined for all Participants similarly situated. As soon as is
administratively feasible after the end of the Limitation Year, the Maximum
Permissible Amount for the Limitation Year shall be determined on the basis of
the Participant’s actual Annual Compensation for such Limitation Year.
     A.3.3 Attribution of Excess Amounts. If a Participant’s Annual Additions
under the Plan and all other qualified defined contribution plans maintained by
any Affiliated Employer result in an Excess Amount, the total Excess Amount
shall be attributed to the Plan.
     A.3.4 Treatment of Excess Amounts. If an Excess Amount attributed to the
Plan is held or contributed as a result of or because of (i) the allocation of
forfeitures, (ii) reasonable error in estimating a Participant’s Considered
Compensation, (iii) reasonable error in calculating the maximum Salary Deferral
Contribution that may be made with respect to a Participant under section 415 of
the Code or (iv) any other facts and circumstances which the Commissioner of
Internal Revenue finds to be justified, the Excess Amount shall be reduced as
follows:

A-2



--------------------------------------------------------------------------------



 



     (a) First, the Excess Amount shall be attributed to The Men’s Wearhouse,
Inc. 401(k) Savings Plan.
     (b) Second, if the Participant is still employed by the Employer at the end
of the Limitation Year, then any remaining Excess Amounts shall not be
distributed to the Participant, but shall be reallocated to a suspense account
and shall be reapplied to reduce future Employer Contributions (including any
allocation of forfeitures) under the Plan for such Participant in the next
Limitation Year, and for each succeeding Limitation Year, if necessary.
     (c) If, after application of paragraph (b) of this Section, an Excess
Amount still exists, and the Participant is not still employed by the Employer
at the end of the Limitation Year, then such Excess Amounts in the Participant’s
Accounts shall not be distributed to the Participant, but shall be reallocated
to a suspense account and shall be reapplied to reduce future Employer
Contributions (including allocation of any forfeitures), for all remaining
Participants in the next Limitation Year and each succeeding Limitation Year if
necessary.
     (d) If a suspense account is in existence at any time during the Limitation
Year pursuant to this Section, it will not participate in the allocation of the
Trust Fund’s investment gains and losses. If a suspense account is in existence
at any time during a particular Limitation Year, all amounts in the suspense
account must be allocated and reallocated to Participants’ Accounts before any
Employer Contribution may be made to the Plan for that Limitation Year. Excess
Amounts may not be distributed to Participants or former Participants. If the
Plan is terminated while a suspense account described in this Section is in
existence, the amount in such suspense account shall revert to the Employer(s)
to which it is attributable.

A-3



--------------------------------------------------------------------------------



 



APPENDIX B
TOP-HEAVY REQUIREMENTS
PART B.1 Definitions
     Definitions. As used herein, the following words and phrases have the
meaning attributed to them below:
     B.1.1 “Aggregate Accounts” means the total of all account balances.
     B.1.2 “Aggregation Group” means (a) each section 401(a) plan of the
Employer or any Affiliated Employer in which a Key Employee is a participant and
(b) each other plan of the Employer or any Affiliated Employer which enables any
plan in (a) to meet the requirements of either section 401(a)(4) or 410 of the
Code. Any Employer may treat a plan not required to be included in the
Aggregation Group as being a part of the group if the group would continue to
meet the requirements of section 401(a)(4) and 410 of the Code with that plan
being taken into account.
     B.1.3 “Catch-up Salary Deferral Contributions” means catch-up salary
deferral contributions described in section 414(v) of the Code made on behalf of
the Employee to a qualified cash or deferred Arrangement maintained by an
Affiliated Employer.
     B.1.4 “Determination Date” means for a given Plan Year the last day of the
preceding Plan Year or in the case of the first Plan Year the last day of that
Plan Year.
     B.1.5 “Key Employee” means an Employee or former Employee (including a
deceased Employee) who at any time during the Plan Year is (a) an officer of any
Affiliated Employer having Annual Compensation greater than $130,000.00 (as
adjusted by the Secretary of Treasury from time to time for increases in the
cost of living), (b) a Five Percent Owner of any Affiliated Employer, treated
separately, or (c) a One Percent Owner of any Affiliated Employer, treated
separately, having Annual Compensation greater than $150,000.00. For this
purpose no more than fifty (50) employees or, if lesser, the greater of three
(3) employees or ten percent (10%) of the employees shall be treated as
officers.
     For purposes of determining the number of officers taken into account, the
following employees shall be excluded: (1) employees who have not completed six
(6) months of Vesting Service, (2) employees who normally work less than
seventeen and one-half (17-1/2) hours per week, (3) employees who normally work
not more than six (6) months during any year, (4) employees who have not
attained the age of twenty-one (21), and (5) except to the extent provided in
Regulations, employees who are included in a unit of employees covered by an
agreement which the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and an Affiliated Employer. Section
416(i) of the Code shall be used to determine percentage of ownership.

B-1



--------------------------------------------------------------------------------



 



     The determination of who is a Key Employee will be made in accordance with
section 416(i) of the Code and applicable Regulations.
     B.1.6 “Non-Key Employee” means any Employee who is not a Key Employee.
     B.1.7 One Percent Owner” means a person who is a one percent owner as
defined in section 416(i) of the Code with respect to an Employer or an
Affiliated Employer.
     B.1.8 “Top-Heavy Plan” means any plan which has been determined to be
top-heavy under the test described in Appendix B of the Plan.
PART B.2 Application
     B.2.1 Application. The requirements described in this Appendix B shall
apply to each Plan Year that the Plan is determined to be a Top-Heavy Plan.
     B.2.2 Top-Heavy Test. If on the Determination Date the Aggregate Accounts
of Key Employees in the Plan exceed 60 percent of the Aggregate Accounts of all
Employees in the Plan, the Plan shall be a Top-Heavy Plan for that Plan Year. In
addition, if the Plan is required to be included in an Aggregation Group and
that group is a top-heavy group, the Plan shall be treated as a Top-Heavy Plan.
An Aggregation Group is a top-heavy group if on the Determination Date the sum
of (a) the present value of the cumulative accrued benefits for Key Employees
under all defined benefit plans in the Aggregation Group which contains the
Plan, plus (b) the total of all of the accounts of Key Employees under all
defined contribution plans included in the Aggregation Group (which contains the
Plan) is more than 60 percent of a similar sum determined for all employees
covered in the Aggregation Group which contains the Plan.
     In applying the above tests, the following rules shall apply:
     (a) in determining the present value of the accumulated accrued benefits
for any Employee or the amount in the account of any Employee, the value or
amount shall be increased by all distributions made to or for the benefit of the
Employee under the Plan after his Separation From Service and during the
one-year period ending on the Determination Date (including distributions under
a terminated plan which, had it not been terminated, would have been included in
the Aggregation Group that includes the Plan);
     (b) in determining the present value of the accumulated accrued benefits
for any Employee or the amount in the account of any Employee, the value or
amount shall be increased by all distributions made to or for the benefit of the
Employee under the Plan prior to his Separation From Service and during the
five-year period ending on the Determination Date (including distributions under
a terminated plan which, had it not been terminated, would have been included in
the Aggregation Group that includes the Plan);

B-2



--------------------------------------------------------------------------------



 



     (c) all rollover contributions made by the Employee to the Plan shall not
be considered by the Plan for either test;
     (d) all Catch-up Salary Deferral Contributions for a current Plan Year
shall not be considered, but Catch-up Salary Deferral Contributions for prior
Plan Years must be taken into account;
     (e) if an Employee is a Non-Key Employee under the Plan for the Plan Year
but was a Key Employee under the Plan for a prior Plan Year, his Account shall
not be considered; and
     (f) notwithstanding any other provision of the Plan, the present value of
the cumulative accrued benefits, and account balances under the Plan and all
plans included in the Aggregation Group that includes the Plan shall not be
taken into account in determining the top-heavy ratio for any Employee who has
not performed services for the Employer during the last one-year period ending
upon the Determination Date.
     B.2.3 Vesting Restrictions if Plan Becomes Top-Heavy. If a Participant has
at least one Hour of Service during a Plan Year when the Plan is a Top-Heavy
Plan he shall either vest under the normal vesting provisions of the Plan, or
under the following vesting schedule, whichever is more favorable:

              Vested Percentage of Amount     In Accounts Containing Completed
Years of Vesting Service   Employer Contributions
 
       
Less than two years
    0  
Two years but less than three years
    20  
Three years but less than four years
    40  
Four years but less than five years
    60  
Five years but less than six years
    80  
Six years or more
    100  

If the Plan ceases to be a Top-Heavy Plan, this requirement shall no longer
apply. After that date, the normal vesting provisions of the Plan shall be
applicable to all subsequent Contributions by the Employer.
     For purposes of this Section B.2.3 years of service for vesting purposes
shall be determined under the rules of section 411(a) of the Code except that
years of vesting service for any Plan Year for which the Plan was not top-heavy
shall be disregarded.
     B.2.4 Minimum Contributions if Plan Becomes Top-Heavy. If the Plan is a
Top-Heavy Plan and the allocation of the Employer Contributions (including
Matching Contributions) and forfeitures is less than three percent of any
Non-Key Employee Participant’s Annual Compensation, the Committee, without
regard to the normal allocation procedures, shall allocate the Employer
Contribution and the forfeitures among the Participants who are Non-Key

B-3



--------------------------------------------------------------------------------



 



Employees in proportion to each such Participant’s Annual Compensation until
each Non-Key Employee Participant has had an amount equal to three percent of
his Annual Compensation allocated to his Account. At that time, any more
Employer Contributions or forfeitures shall be allocated under the normal
allocation procedures described earlier in the Plan. Amounts that may be treated
as Section 401(k) Contributions made on behalf of Non-Key Employees may not be
included in determining the minimum contribution required under this Section to
the extent that they are treated as Section 401(k) Contributions for purposes of
the Actual Deferral Percentage test.
     In applying this restriction, the following rules shall apply:
     (a) Each Employee who is eligible for participation (without regard to
whether he has made mandatory contributions, if any are required, or whether his
compensation is less than a stated amount) shall be entitled to receive an
allocation under this Section; and
     (b) All defined contribution plans required to be included in the
Aggregation Group shall be treated as one plan for purposes of meeting the three
percent maximum; this required aggregation shall not apply if the Plan is also
required to be included in an Aggregation Group which includes a defined benefit
plan and the Plan enables that defined benefit plan to meet the requirements of
sections 401(a)(4) or 410 of the Code.
     (c) Catch-up Salary Deferral Contributions shall be disregarded.
     B.2.5 Disregard of Government Programs. If the Plan is a Top-Heavy Plan, it
must meet the vesting and benefit requirements described in this Article without
taking into account contributions or benefits under Chapter 2 of the Code
(relating to the tax on self-employment income), Chapter 21 of the Code
(relating to the Federal Insurance Contributions Act), Title II of the Social
Security Act, or any other Federal or State law.

B-4